Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 1 of 118 PageID #: 16245
                                                                                   848



      1                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
      2                           MARSHALL DIVISION

      3   SOLAS OLED LTD.,                    )(    CIVIL ACTION NO.
                                              )(    2:19-CV-152-JRG
      4         PLAINTIFF,                    )(
                                              )(
      5         VS.                           )(
                                              )(
      6   SAMSUNG DISPLAY CO., LTD.,          )(
          SAMSUNG ELECTRONICS CO.,            )(    MARSHALL, TEXAS
      7   LTD., SAMSUNG ELECTRONICS           )(    MARCH 8, 2021
          AMERICA, INC.,                      )(    7:59 A.M. - 2:22 P.M.
      8                                       )(
                DEFENDANTS.                   )(
      9

     10                         TRANSCRIPT OF JURY TRIAL

     11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     12                   UNITED STATES CHIEF DISTRICT JUDGE

     13

     14   APPEARANCES:

     15   FOR THE PLAINTIFF:

     16   MR. MARC FENSTER
          MR. REZA MIRZAIE
     17   MR. ADAM S. HOFFMAN
          MR. NEIL A. RUBIN
     18   MR. JACOB R. BUCZKO
          MR. JAMES S. TSUEI
     19   RUSS AUGUST & KABAT
          12424 Wilshire Boulevard, 12th Floor
     20   Los Angeles, CA 90025

     21   MR. T. JOHN WARD, JR.
          MS. CLAIRE ABERNATHY HENRY
     22   MS. ANDREA L. FAIR
          WARD, SMITH & HILL, PLLC
     23   1507 Bill Owens Parkway
          Longview, TX 75604
     24

     25
Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 2 of 118 PageID #: 16246
                                                                                   849



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 3 of 118 PageID #: 16247
                                                                                       850



            1                     P R O C E E D I N G S
07:54:59
07:54:59    2           (Jury out.)

07:55:00    3           COURT SECURITY OFFICER:        All rise.

07:55:00    4           THE COURT:     Please be seated.

07:55:01    5           Be seated, please.

07:59:01    6           Are the parties prepared to read into the record

07:59:07    7   those items from Friday's portion of the trial that come

07:59:12    8   from the list of pre-admitted exhibits?

07:59:14    9           MS. HENRY:     Yes, Your Honor.

07:59:15   10           THE COURT:     Please proceed.

07:59:17   11           MS. HENRY:     Plaintiff's read into the record

07:59:20   12   PTX-535 and PTX-536, as well as DTX-249.

07:59:26   13           THE COURT:     Is there objection from Defendants?

07:59:29   14           MR. HILL:     No objection, Your Honor.

07:59:31   15           THE COURT:     Do Defendants have a similar

07:59:33   16   rendition?

07:59:34   17           MR. HILL:     Yes, Your Honor.

07:59:35   18           THE COURT:     Please proceed.

07:59:36   19           MR. HILL:     Defendants read DTX-244, DTX-248,

07:59:42   20   DTX-249, DTX-252, DTX-253, DTX-254, DTX-1301, DTX-1302,

07:59:53   21   DTX-1309, DTX-1310, DTX-1321, and PTX-509.

08:00:02   22           THE COURT:     All right.     Is there objection to that

08:00:04   23   rendition from Defendants [sic]?

08:00:07   24           MS. HENRY:     No objection, Your Honor.

08:00:09   25           THE COURT:     All right.     Thank you, counsel.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 4 of 118 PageID #: 16248
                                                                                       851



08:00:16    1           Counsel, have you decided whether you're going to

08:00:18    2   ask me to seal the courtroom during closing arguments?

08:00:22    3           MR. HASLAM:     This is Bob Haslam.        We've conferred

08:00:27    4   since we were in chambers.      I believe based on what we've

08:00:31    5   discussed that we don't need to seal the courtroom.

08:00:33    6           We would just like just as a safety valve the

08:00:36    7   option that if something does come out rather than

08:00:39    8   objecting during the -- during the closing arguments, we

08:00:43    9   would take up the Court on the possibility of redacting if

08:00:46   10   that happens.

08:00:46   11           THE COURT:     All right.     I don't anticipate that

08:00:50   12   being a problem, but should something be a surprise, I have

08:00:55   13   no problem discussing that with counsel after the fact.

08:00:57   14           MR. HASLAM:     Thank you.

08:00:58   15           THE COURT:     It's always important to the Court to

08:01:01   16   wherever humanly possible to avoid the need to object

08:01:04   17   during closing arguments.

08:01:05   18           Thank you, Mr. Haslam.

08:01:07   19           Let me say this to everyone present, including

08:01:12   20   those of you in the gallery.       The Court considers its final

08:01:15   21   instructions to the jury and counsel's closing arguments to

08:01:20   22   be the most serious part of a very serious process.

08:01:25   23           Therefore, I don't want people coming and going

08:01:27   24   unless unavoidable.     I don't want papers being rustled.             I

08:01:34   25   sure as heck don't want to hear any cell phones going off.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 5 of 118 PageID #: 16249
                                                                                       852



08:01:37    1   I don't want anything to happen that would be disruptive or

08:01:40    2   divert the jury's attention from my final instructions or

08:01:44    3   counsel's closing arguments.

08:01:46    4           If you need to leave, get up and leave now.             If

08:01:48    5   you need to move around, do whatever you need to do now.

08:01:51    6   But once the jury comes in the courtroom, I expect people

08:01:55    7   to be as quiet and respectful and as still as possible.

08:01:58    8           All right.     Is there anything from either

08:02:06    9   Plaintiff or Defendant that you're aware of that I need to

08:02:09   10   address with you before I bring the jury in and we proceed?

08:02:13   11           MR. FENSTER:      Not from Plaintiff, Your Honor.

08:02:15   12           MR. HASLAM:     Not for Defendant.

08:02:16   13           THE COURT:     All right.     And for the record per

08:02:19   14   counsel's request in chambers, supported by excessive

08:02:23   15   begging, I have expanding the closing time from 40 minutes

08:02:28   16   to 42 minutes per side.      And we will take that into account

08:02:32   17   in our time keeping.

08:02:34   18           All right.     Let's bring in the jury, please.

08:02:46   19           COURT SECURITY OFFICER:        All rise.

08:02:48   20           (Jury in.)

08:02:49   21           THE COURT:     Good morning, ladies and gentlemen.

08:03:19   22   Welcome back.   Please have a seat.

08:03:20   23           Ladies and gentlemen of the jury, you have now

08:03:31   24   heard all the evidence in this case, and I will now

08:03:34   25   instruct you on the law that you must apply.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 6 of 118 PageID #: 16250
                                                                                       853



08:03:38    1            Each of you are going to have your own personal

08:03:41    2   copy of these final jury instructions that I'm about to

08:03:44    3   give you orally.    You'll have these in written form for

08:03:48    4   your review in the jury room when you retire to deliberate

08:03:51    5   in a few minutes.

08:03:52    6            Accordingly, there is really no need for you to

08:03:55    7   take written notes on these final jury instructions unless

08:03:59    8   you particularly want to do so.

08:04:01    9            It's your duty to follow the law as I give it to

08:04:04   10   you.   On the other hand, and as I've said, you, the jury,

08:04:08   11   are the sole judges of the facts in this case.

08:04:12   12            Do not consider any statement that I have made

08:04:15   13   during the course of the trial or make during the course of

08:04:18   14   these instructions as an indication to you that I have any

08:04:22   15   opinion about the facts in this case.

08:04:25   16            Now, you are about to hear closing arguments from

08:04:29   17   the attorneys for the parties.       Statements and arguments of

08:04:34   18   the attorneys are not evidence, and they are not

08:04:38   19   instructions on the law.      They're intended only to assist

08:04:42   20   the jury in understanding the evidence and the parties'

08:04:46   21   contentions.

08:04:46   22            A verdict form has been prepared for you.            You

08:04:50   23   will take this verdict form to the jury room, and when

08:04:55   24   you've reached a unanimous agreement as to your verdict,

08:04:58   25   you will have your foreperson fill in the blanks in that
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 7 of 118 PageID #: 16251
                                                                                       854



08:05:01    1   form to reflect your unanimous answers, date it, and it

08:05:05    2   should be signed by your jury foreperson.

08:05:07    3           Answer the questions in the verdict form as

08:05:11    4   directed and from the facts as you find them to be.               Do not

08:05:18    5   decide who you think should win this case and then answer

08:05:21    6   the questions accordingly to reach that result.            Your

08:05:26    7   answers and your verdict, ladies and gentlemen, must be

08:05:27    8   unanimous.

08:05:29    9           In determining whether any of the facts have been

08:05:33   10   proven in this case, you may, unless otherwise instructed,

08:05:38   11   consider the testimony of all the witnesses regardless of

08:05:42   12   who may have called them, and you may consider all the

08:05:48   13   exhibits received and admitted into evidence regardless of

08:05:52   14   who may have introduced them.

08:05:53   15           Now, some of the testimony you heard was

08:05:56   16   translated from another language, in this case Korean.               In

08:05:59   17   considering that witness's or witnesses' testimony, it's

08:06:06   18   not relevant whether their testimony was given in English

08:06:09   19   or translated from another language into English.            You

08:06:14   20   should consider the translated testimony in the same way

08:06:16   21   that you would consider testimony given in English.

08:06:19   22           Remember, ladies and gentlemen, you the jurors are

08:06:22   23   the sole and only judges of the credibility of all the

08:06:30   24   witnesses and the weight and effect to give to all of the

08:06:32   25   evidence.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 8 of 118 PageID #: 16252
                                                                                       855



08:06:32    1            Now, in deciding the facts in this case, you may

08:06:37    2   have to decide which testimony to believe and which

08:06:40    3   testimony not to believe.      You alone are to determine the

08:06:44    4   questions of credibility or truthfulness of the witnesses,

08:06:49    5   and in weighing the testimony of the witnesses, you may

08:06:51    6   consider the witness's manner and demeanor as reflected on

08:06:57    7   the witness stand.

08:06:59    8            You may consider any feelings or interest they may

08:07:02    9   have in the case and any bias or prejudice about the case

08:07:05   10   that the witness may have, and you may consider the

08:07:09   11   consistency or inconsistency of their testimony considered

08:07:14   12   in the light of the circumstances.

08:07:15   13            Has the witness been contradicted by other

08:07:19   14   evidence?   Has his or her made statements at other times in

08:07:25   15   other places contrary to what he or she said on the witness

08:07:30   16   stand?   You must give the testimony of each witness the

08:07:32   17   amount of credibility and weight that you think it

08:07:37   18   deserves.

08:07:39   19            You must also keep in mind, however, ladies and

08:07:42   20   gentlemen, that a simple mistake does not mean that a

08:07:44   21   witness is not telling the truth.        You must consider

08:07:47   22   whether any misstatement was an intentional falsehood or a

08:07:52   23   simple lapse of memory and what significance should be

08:07:55   24   attached to that testimony.

08:07:56   25            Now, unless I instruct you otherwise, you may
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 9 of 118 PageID #: 16253
                                                                                       856



08:08:03    1   properly determine that the testimony of a single witness

08:08:07    2   is sufficient to prove any fact, even if a greater number

08:08:11    3   of witnesses may have testified to the contrary, if after

08:08:15    4   considering all of the evidence you believe that single

08:08:20    5   witness.

08:08:20    6              As I've told you previously, the attorneys in this

08:08:26    7   case are advocates for their competing clients, and they

08:08:31    8   have a duty to raise objections when they believe evidence

08:08:33    9   is being offered that should not be admitted under the

08:08:38   10   rules of the Court.

08:08:38   11              When the Court sustained an objection to a

08:08:41   12   question addressed to a witness, you must disregard the

08:08:44   13   question entirely, and you may draw no inference from its

08:08:47   14   wording, and you may not speculate about what the witness

08:08:50   15   would have said if he or she had been permitted to answer

08:08:54   16   the question by the Court.

08:08:55   17              On the other hand, ladies and gentlemen, if the

08:08:58   18   objection was overruled by the Court, then you should treat

08:09:01   19   the question and the answer just as you would treat any

08:09:04   20   other question and answer as if the objection had not been

08:09:09   21   made.

08:09:09   22              Also, by allowing testimony or other evidence to

08:09:14   23   be introduced over the objection of an attorney, the Court

08:09:18   24   did not indicate to you any opinion as to the weight or

08:09:21   25   effect of such evidence.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 10 of 118 PageID #: 16254
                                                                                     857



08:09:24    1            Now, at times, ladies and gentlemen, during the

08:09:28    2   trial, it's been necessary for the Court to talk with the

08:09:31    3   attorneys outside of your hearing by asking you to retire

08:09:34    4   to the jury room or by calling a recess and talking to them

08:09:38    5   outside of your hearing while we were in recess and you

08:09:42    6   were out of the courtroom.

08:09:44    7            This happens because during a trial, sometimes

08:09:47    8   things arise that do not involve the jury.           You should not

08:09:51    9   speculate about what was said during such discussions that

08:09:55   10   took place outside of your presence.

08:09:58   11            Now, there are two types of evidence that you may

08:10:02   12   consider in properly finding the truth as to the facts in

08:10:05   13   this case.     One is direct evidence, such as the testimony

08:10:10   14   of an eyewitness.     The other is indirect or circumstantial

08:10:14   15   evidence, that is, the proof of a chain of circumstances

08:10:20   16   that indicates the existence or nonexistence of certain

08:10:25   17   other facts.

08:10:26   18            As a general rule, ladies and gentlemen, the law

08:10:29   19   makes no distinction between direct evidence or

08:10:32   20   circumstantial evidence but simply requires that you find

08:10:36   21   the facts based on the evidence presented during the trial,

08:10:41   22   both direct and circumstantial.

08:10:43   23            Now, the parties may have agreed or stipulated to

08:10:48   24   some facts in this case, and when the lawyers for both

08:10:51   25   sides stipulate to the existence of a fact, you must,
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 11 of 118 PageID #: 16255
                                                                                     858



08:10:54    1   unless otherwise instructed, accept the stipulation as

08:10:58    2   evidence and regard the facts as proven.

08:11:00    3            Also, certain testimony in this case has been

08:11:05    4   presented to you through depositions.         A deposition is the

08:11:10    5   sworn, recorded answers to questions asked to a witness in

08:11:14    6   advance of the trial.      If a witness cannot be personally

08:11:18    7   present to testify from the witness stand physically, the

08:11:22    8   witness's testimony may be presented under oath in the form

08:11:26    9   of a deposition.

08:11:29   10            Before this trial began, the attorneys

08:11:31   11   representing the parties in this case questioned these

08:11:34   12   deposition witnesses under oath.        The witnesses were sworn,

08:11:38   13   a court reporter was present and recorded the testimony,

08:11:42   14   both the questions and the answers.         Deposition testimony,

08:11:46   15   ladies and gentlemen, is entitled to the same consideration

08:11:50   16   as the testimony given by a witness in person from the

08:11:53   17   witness stand during the trial.

08:11:55   18            Accordingly, you should determine the credibility

08:11:59   19   and the importance of deposition testimony to the best of

08:12:03   20   your ability just as if the witness had testified in person

08:12:07   21   from the witness stand.

08:12:08   22            Now, while you should consider only the evidence

08:12:14   23   in this case, you are permitted to draw such reasonable

08:12:19   24   inferences from the testimony and the exhibits as you feel

08:12:24   25   are justified in the light of common experience.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 12 of 118 PageID #: 16256
                                                                                     859



08:12:28    1            Said another way, ladies and gentlemen, you may

08:12:32    2   make deductions and reach conclusions that reason and

08:12:35    3   common sense lead you to draw from the facts that have been

08:12:39    4   established by the testimony and the evidence in this case.

08:12:45    5            However, you should not base your decision on any

08:12:47    6   evidence not presented by the parties during the trial,

08:12:51    7   including your own personal experiences with any particular

08:12:54    8   mobile device.

08:12:55    9            Unless I instruct you otherwise, and as I have

08:13:01   10   told you, you may properly determine that the testimony of

08:13:05   11   a single witness may be sufficient to prove any fact, even

08:13:09   12   if a greater number of witnesses may have testified to the

08:13:13   13   contrary, if after you consider all the evidence you

08:13:16   14   believe that single witness.

08:13:17   15            Now, when knowledge of a technical subject matter

08:13:22   16   may be helpful to the jury, a person who has special

08:13:26   17   training or experience in that technical field, we call

08:13:30   18   them expert witnesses, they are permitted to testify and to

08:13:35   19   state opinions on those technical matters.

08:13:38   20            However, ladies and gentlemen, you're not required

08:13:40   21   to accept or believe any such opinion.          As with any other

08:13:45   22   witness, it's solely up to you to decide whether to rely on

08:13:49   23   an expert witness's testimony and opinions or not.

08:13:53   24            Now, certain things have been shown to you over

08:13:56   25   the course of the trial that were illustrations.            We call
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 13 of 118 PageID #: 16257
                                                                                     860



08:14:00    1   these types of things demonstrative exhibits.           Often we

08:14:05    2   simply call them demonstratives.

08:14:08    3            Demonstratives, ladies and gentlemen, are a

08:14:10    4   party's description, picture, drawing, model, something to

08:14:16    5   describe an issue involved in the trial.          Many times these

08:14:20    6   demonstratives were shown to you as slides on the monitors

08:14:22    7   that are before you.

08:14:23    8            If your recollection of the evidence differs from

08:14:28    9   the demonstratives, you should rely on your recollection.

08:14:33   10   Demonstratives, which are sometimes called jury aids, they

08:14:37   11   themselves are not evidence, but a witness's testimony

08:14:41   12   concerning a demonstrative is evidence.

08:14:44   13            Demonstrative exhibits -- demonstratives will not

08:14:49   14   be available to you to view again during your deliberations

08:14:52   15   in the jury room.

08:14:53   16            Now, in any legal action, facts must be proven by

08:15:00   17   a required amount of evidence known as the burden of proof.

08:15:03   18   The burden of proof in this case is on the Plaintiff for

08:15:07   19   some issues, and it's on the Defendants for other issues.

08:15:12   20   And there are two burdens of proof that you will apply in

08:15:16   21   this case, the preponderance of the evidence and clear and

08:15:18   22   convincing evidence.

08:15:18   23            The Plaintiff, Solas OLED Ltd., who you've heard

08:15:27   24   referred to throughout the trial simply as Solas or as the

08:15:31   25   Plaintiff, has the burden of proving patent infringement by
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 14 of 118 PageID #: 16258
                                                                                     861



08:15:34    1   a preponderance of the evidence.

08:15:36    2       Solas also has the burden of proving willful patent

08:15:40    3   infringement by a preponderance of the evidence.

08:15:44    4            Solas, additionally, has the burden of proving its

08:15:49    5   damages for patent infringement by a preponderance of the

08:15:53    6   evidence.

08:15:53    7            A preponderance of the evidence, ladies and

08:15:55    8   gentlemen, means evidence that persuades you, the jury,

08:16:00    9   that a claim is more probably true than not true.

08:16:04   10   Sometimes this is talked about as being the greater weight

08:16:07   11   and degree of credible testimony.

08:16:09   12            The Defendants in this case, Samsung Display

08:16:15   13   Company Ltd., Samsung Electronics Company, Ltd., and

08:16:22   14   Samsung Electronics America, Inc., these Defendants have

08:16:26   15   the burden of proving invalidity of patents -- excuse me,

08:16:29   16   of Solas's patent claims by clear and convincing evidence.

08:16:32   17            Clear and convincing evidence means evidence that

08:16:38   18   produces, in your mind, an abiding conviction that the

08:16:43   19   truth of the party's factual contentions are highly

08:16:46   20   probable.

08:16:48   21            Now, although proof to an absolute certainty is

08:16:52   22   not required, the clear and convincing evidence standard

08:16:55   23   requires a greater degree of persuasion than is necessary

08:17:00   24   for the preponderance of the evidence standard.

08:17:01   25            If proof establishes, in your mind, as the jury,
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 15 of 118 PageID #: 16259
                                                                                     862



08:17:07    1   an abiding conviction in the truth of the matter, then the

08:17:10    2   clear and convincing evidence standard has been met.

08:17:13    3            Now, as I've previously told you, ladies and

08:17:18    4   gentlemen, these two burdens of proof are not to be

08:17:21    5   confused with the burden of proof known as beyond a

08:17:26    6   reasonable doubt, which is the burden of proof applied in a

08:17:28    7   criminal case.    It is never applied in a civil case like

08:17:32    8   this.

08:17:32    9            You should not confuse clear and convincing

08:17:35   10   evidence with beyond a reasonable doubt.          Clear and

08:17:39   11   convincing evidence is not as high a burden, but it is a

08:17:44   12   higher burden than the preponderance of the evidence.

08:17:46   13            Now, in determining whether any facts have been

08:17:50   14   proven by a preponderance of the evidence or by clear and

08:17:53   15   convincing evidence, you may, unless otherwise instructed,

08:17:58   16   consider any stipulations the parties may have entered

08:18:01   17   into, the testimony of all the witnesses, regardless of who

08:18:05   18   called them, and all the exhibits that were received into

08:18:08   19   evidence over the course of the trial, regardless of who

08:18:11   20   may have introduced them.

08:18:13   21            Now, as I did at the start of the case, I'll first

08:18:17   22   give you a summary of each side's contentions, and then

08:18:21   23   I'll provide you with detailed instructions on what each

08:18:24   24   side must prove to win on each of its contentions.

08:18:27   25            As I previously told you, this is an action for
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 16 of 118 PageID #: 16260
                                                                                     863



08:18:33    1   patent infringement, and this case concerns three United

08:18:38    2   States patents.    U.S. Patent No. 6,072,450, which you've

08:18:45    3   heard referred to throughout the trial as the '450 or the

08:18:49    4   '450 patent; U.S. Patent No.7,446,338, which you've heard

08:18:57    5   referred to throughout the trial consistently as the '338

08:19:00    6   or the '338 patent; and U.S. Patent No. 9,256,311, which

08:19:07    7   you've heard referred to throughout the trial as the '311

08:19:11    8   patent or the '311 patent.

08:19:13    9            And I will refer to these patents as the

08:19:16   10   "patents-in-suit."     I may also refer to them as the

08:19:20   11   "asserted patents."

08:19:20   12            Now, Solas, the Plaintiff, contends that the

08:19:25   13   Samsung Defendants have infringed the following claims of

08:19:28   14   the patents-in-suit:     Claims 4 and 5 of the '450 patent,

08:19:34   15   Claims 5 and 9 of the '338 patent, and Claims 7 and 12 of

08:19:38   16   the '311 patent.

08:19:39   17            These are the asserted claims.

08:19:44   18            Solas seeks money damages from the Defendants for

08:19:48   19   allegedly infringing all of the asserted claims by making,

08:19:51   20   using, importing, selling, or offering for sale in the

08:19:55   21   United States certain smartphones and tablets, which I'll

08:20:01   22   refer to as the "accused products."

08:20:03   23            For the '450 patent, the accused products are:

08:20:10   24   The Samsung Galaxy S8, Galaxy Note 3, Galaxy Note 4, Galaxy

08:20:18   25   Note 4 Edge, Galaxy Note 5, Galaxy Note 8, Galaxy S4,
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 17 of 118 PageID #: 16261
                                                                                     864



08:20:28    1   Galaxy S5, Galaxy S7, Galaxy S7 Edge, and Galaxy S8 Plus.

08:20:39    2            For the '338 patent, the accused products are:

08:20:43    3   The Samsung Galaxy S8, the Galaxy Note 3, Galaxy Note 4,

08:20:50    4   Galaxy Note 4 Edge, Galaxy Note 5, Galaxy Note 8, Galaxy

08:20:59    5   Note 9, Galaxy S4, Galaxy S5, Galaxy S6 Edge Plus, Galaxy

08:21:09    6   S8 Plus, Galaxy S9, and Galaxy S9 Plus.

08:21:14    7            And for the '311 patent, the accused products are:

08:21:20    8   The Samsung Galaxy S9, Galaxy Note 9, Galaxy Note 10,

08:21:27    9   Galaxy Note 10 Plus, Galaxy S8, Galaxy S9 Plus, Galaxy S10,

08:21:37   10   Galaxy S10 Plus, Galaxy S10 Plus 5G, Galaxy S20, Galaxy S20

08:21:46   11   Plus, Galaxy S20 Ultra, and the Galaxy Z Flip.

08:21:53   12            The Plaintiff, Solas, also contends that the

08:21:59   13   Defendants, Samsung Display Company Ltd. and Samsung

08:22:04   14   Electronics Company Ltd., have actively induced Samsung

08:22:11   15   Electronics America, Inc., to infringe the asserted claims

08:22:13   16   of the asserted patents.

08:22:15   17            Solas further contends that the Defendants'

08:22:22   18   alleged infringement of the '311 patent has been willful.

08:22:27   19   Solas seeks damages for the Defendants' alleged

08:22:31   20   infringement of the '450, the '338, and the '311 patents.

08:22:34   21            The Defendants deny that they have infringed the

08:22:40   22   asserted claims of the asserted patents.          The Defendants

08:22:43   23   contend, ladies and gentlemen, that during the terms of

08:22:46   24   these patents, they did not make, use, sell, or offer for

08:22:54   25   sale within the United States or import into the United
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 18 of 118 PageID #: 16262
                                                                                     865



08:22:56    1   States any products that infringe any of the asserted

08:22:59    2   claims of the asserted patents.

08:23:01    3            The Defendants also deny that they have induced

08:23:05    4   others to infringe the asserted patents.          The Defendants

08:23:09    5   deny that they have willfully infringed the '311 patent.

08:23:15    6   And Defendants also deny that Solas is entitled to any

08:23:18    7   money damages.

08:23:19    8            The Defendants further contend that the asserted

08:23:24    9   claims of the '450 patent and the '311 patent are

08:23:27   10   anticipated by prior art and, therefore, that the asserted

08:23:33   11   claims of the '450 patent and the '311 patent are invalid.

08:23:37   12            The Defendants also contend that the asserted

08:23:42   13   claims of the '450 patent and the '311 patent are obvious

08:23:46   14   in light of the prior art and, therefore, that the asserted

08:23:51   15   claims of the asserted patents are invalid.

08:23:53   16            Now, the validity of the '338 patent is not at

08:24:01   17   issue in this trial.

08:24:02   18            Invalidity, ladies and gentlemen, is a defense to

08:24:06   19   infringement.    Invalidity and infringement, however, are

08:24:10   20   separate and distinct issues.       Your job is to decide

08:24:15   21   whether the Defendants have infringed the asserted claims

08:24:18   22   and whether those claims are invalid.

08:24:20   23            If you decide that any asserted claim has been

08:24:25   24   infringed and is not invalid, you will then need to decide

08:24:31   25   the amount of money damages to be awarded to the Plaintiff
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 19 of 118 PageID #: 16263
                                                                                     866



08:24:34    1   to compensate it for that infringement.

08:24:37    2             If you decide that there was any infringement of

08:24:41    3   the '311 patent and that such infringement was willful,

08:24:47    4   your decision as to willfulness should not affect any

08:24:51    5   damages that you might award.       I will take willfulness into

08:24:56    6   account later.

08:24:56    7             Now, before you can decide many of the issues in

08:25:00    8   this case, you'll need to understand the role of the patent

08:25:03    9   claims.

08:25:04   10             The patent claims are the numbered sentences at

08:25:07   11   the end of each patent.      The claims are important because

08:25:12   12   it is the words of the claims that define what a patent

08:25:16   13   covers.

08:25:18   14             The figures and the text in the rest of the patent

08:25:21   15   provide a description and/or examples of the invention, and

08:25:25   16   they provide a context for the claims.          But it is the

08:25:29   17   claims that define the breadth of the patent's coverage.

08:25:32   18             Each claim is effectively treated as if it were a

08:25:37   19   separate patent, and each claim may cover more or cover

08:25:42   20   less than any other claim.       Therefore, what a patent covers

08:25:48   21   depends in turn on what each of its claims covers.

08:25:52   22             You'll first need to understand what each claim

08:25:55   23   covers in order to decide whether or not there is

08:25:59   24   infringement of the claim and to decide whether or not the

08:26:02   25   claim is invalid.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 20 of 118 PageID #: 16264
                                                                                     867



08:26:03    1              Now, the law says that it's my role to define the

08:26:08    2   terms of the claims, and it's your role to apply my

08:26:13    3   definitions to the issues that you're asked to decide in

08:26:15    4   this case.

08:26:16    5              Accordingly, as I've explained to you at the start

08:26:20    6   of the trial, I've already determined the meaning of

08:26:24    7   certain claim terms in this case, and I've provided you

08:26:28    8   with those definitions or constructions as to those

08:26:31    9   construed terms in your juror notebooks.

08:26:34   10              You must accept my definitions and my

08:26:39   11   constructions of these words in the claims as being

08:26:43   12   correct.     It's your job to take these definitions and apply

08:26:46   13   them to the issues that you're deciding, including the

08:26:50   14   issues of infringement and invalidity.

08:26:52   15              Now, ladies and gentlemen, you should disregard

08:27:01   16   any evidence presented at the trial that contradicts or is

08:27:06   17   inconsistent with the constructions and the definitions

08:27:09   18   that I have given you.      And, again, these are in your juror

08:27:14   19   notebooks.

08:27:14   20              For claim elements or limitation that is I have

08:27:18   21   not construed, that is, elements or limitations that I have

08:27:22   22   not interpreted or defined, you are to use and apply the

08:27:27   23   plain and ordinary meaning of the element or limitation as

08:27:31   24   understood by one of ordinary skill in the art, which is to

08:27:35   25   say in the field of technology of the patent at the time of
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 21 of 118 PageID #: 16265
                                                                                     868



08:27:40    1   the alleged invention.

08:27:42    2             The meaning of the words of the patent claims must

08:27:46    3   be the same when deciding both the issue of infringement

08:27:50    4   and the issue of validity.

08:27:52    5             As I say, you've been -- as I've already told you,

08:27:58    6   rather, you've been provided with copies of each of the

08:28:01    7   three asserted patents, and these are inside your juror

08:28:04    8   notebooks, and you may use them and refer to them during

08:28:06    9   your deliberations.

08:28:08   10             I'll now explain how a claim defines what it

08:28:12   11   covers.

08:28:13   12             A claim sets forth in words a set of requirements.

08:28:19   13   Each claim sets forth its requirements in a single

08:28:27   14   sentence.   If a device satisfies each of these

08:28:31   15   requirements, then it is covered by and infringes the

08:28:36   16   claim.

08:28:36   17             Now, there can be several claims in a patent.

08:28:40   18   Each claim may be narrower or broader than another claim by

08:28:43   19   setting forth more or fewer requirements.          The coverage of

08:28:46   20   a patent is accessed on a claim-by-claim basis.

08:28:51   21             In patent law, the requirements of a claim are

08:28:54   22   often referred to as the claim elements or the claim

08:28:57   23   limitations.   When a product meets all of the requirements

08:29:03   24   of a claim, the claim is said to cover that product, and

08:29:07   25   that product is said to fall within the scope of that
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 22 of 118 PageID #: 16266
                                                                                     869



08:29:10    1   claim.

08:29:11    2            In other words, a claim covers a product where

08:29:15    3   each of the claim elements or limitations is present in

08:29:19    4   that product.    If a product is missing even one limitation

08:29:23    5   or one element of a claim, the product is not covered by

08:29:28    6   the claim.   And if the product is not covered by the claim,

08:29:31    7   that product does not infringe that claim.

08:29:34    8            Now, the beginning portion or preamble of a claim

08:29:39    9   often uses the word comprising.        The word "comprising,"

08:29:44   10   when used in a preamble of a claim, means including but not

08:29:48   11   limited to or containing but not limited to.

08:29:53   12            When comprising is used in the preamble, if you

08:29:55   13   decide that an accused product includes all of the

08:29:58   14   requirements of that claim, the claim is infringed, and

08:30:02   15   that is true where the accused product or instrumentality

08:30:07   16   contains additional elements.

08:30:10   17            For example, a claim to a table comprising a

08:30:14   18   tabletop, legs, and glue would be infringed by a table that

08:30:19   19   includes a tabletop, legs, and glue, even if the table also

08:30:27   20   and additionally contains other structures, such as leaves

08:30:31   21   to expand the size of the tabletop or wheels to go on the

08:30:33   22   ends of the legs.

08:30:34   23            Now, this case involves two types of patent

08:30:38   24   claims, independent claims and dependent claims.            An

08:30:43   25   independent claim, ladies and gentlemen, sets forth all the
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 23 of 118 PageID #: 16267
                                                                                     870



08:30:46    1   requirements that must be met in order to be covered by the

08:30:51    2   claim.    Thus, it's not necessary to look at any other claim

08:30:55    3   in the patent to determine what an independent claim

08:30:58    4   covers.    It is independent.

08:31:00    5             However, on the other hand, a dependent claim does

08:31:05    6   not itself recite all the requirements of the claim but

08:31:12    7   refers to another claim for some of its requirements.             In

08:31:16    8   this way, the claim depends on another claim.

08:31:20    9             A dependent claim incorporates all the

08:31:23   10   requirements of the claim to which it refers, or as we

08:31:30   11   sometimes say from which it depends, and it adds its own

08:31:34   12   additional requirements.

08:31:36   13             Now, to determine what a dependent claim covers,

08:31:39   14   it's necessary to look at both the dependent claim itself

08:31:44   15   and any other claim or claims from which it refers or from

08:31:47   16   which it depends.

08:31:48   17             A product that meets all the requirements of both

08:31:52   18   the dependent claim and the claim or claims to which it

08:31:56   19   refers is covered by that dependent claim.

08:32:01   20             Now, if a person or a corporation makes, uses,

08:32:06   21   sells, or offers to sell within the United States or

08:32:11   22   imports into the United States what is covered by a patent

08:32:15   23   claim without the patent owner's permission, that person or

08:32:19   24   corporation is said to infringe the patent.

08:32:24   25             In reaching your decision on infringement, keep in
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 24 of 118 PageID #: 16268
                                                                                     871



08:32:27    1   mind, ladies and gentlemen, that only the claims of a

08:32:30    2   patent can be infringed.      You must compare the asserted

08:32:37    3   patent claims as I have construed them for you to the

08:32:41    4   accused products and determine whether or not there is

08:32:44    5   infringement.    This is the only correct comparison.

08:32:49    6            You should not compare the accused products with

08:32:53    7   any specific examples set out in the patent or with the

08:32:59    8   prior art in reaching your decision on infringement.

08:33:03    9            In deciding infringement, the only correct

08:33:06   10   comparison is between the accused products and the

08:33:09   11   limitations of the asserted claims as the Court has

08:33:14   12   construed any claim language.

08:33:15   13            You must reach your decision as to each assertion

08:33:20   14   of infringement based on my instructions about the meaning

08:33:23   15   and scope of the claims, the legal requirements for

08:33:26   16   infringement, and the evidence presented to you by both

08:33:30   17   sides during the course of the trial.

08:33:32   18            I'll now instruct you about the specific rules you

08:33:36   19   must follow to determine whether Solas has proven that the

08:33:40   20   Samsung Defendants have infringed one or more of the patent

08:33:44   21   claims involved in this case.

08:33:45   22            A patent can be directly infringed even if the

08:33:51   23   alleged direct infringer did not have knowledge of the

08:33:55   24   patent and without the direct infringer knowing that what

08:33:59   25   it was doing was infringement of the claim.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 25 of 118 PageID #: 16269
                                                                                     872



08:34:02    1            A patent may also be directly infringed even

08:34:06    2   though the accused direct infringer believes in good faith

08:34:12    3   that what it is doing is not infringement of the patent.

08:34:15    4            Now, in order to prove direct infringement of a

08:34:18    5   patent claim, the Plaintiff, Solas, must prove by a

08:34:22    6   preponderance of the evidence that the accused product

08:34:26    7   includes each and every limitation of the claim.

08:34:30    8            In determining whether an accused product directly

08:34:33    9   infringes a patent claim in this case, you must compare the

08:34:40   10   accused product with each and every one of the requirements

08:34:45   11   or limitations in that claim to determine whether the

08:34:48   12   accused product contains each and every requirement or

08:34:53   13   limitation recited in that claim.

08:34:54   14            A claim requirement is literally present if it

08:34:58   15   exists in an accused product, just as it is described in

08:35:01   16   the claim language, either as I've explained that language

08:35:05   17   to you, or if I did not explain it, as it would be

08:35:08   18   understood by its plain and ordinary meaning by one of

08:35:12   19   ordinary skill in the art.

08:35:12   20            If an accused product omits any element recited in

08:35:18   21   a claim, then you must find that that particular product

08:35:21   22   does not infringe that claim.

08:35:24   23            Now, you must decide separately and for each

08:35:28   24   asserted claim whether or not there is infringement.

08:35:32   25   However, if you find that an independent claim on which
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 26 of 118 PageID #: 16270
                                                                                     873



08:35:35    1   other claims depend is not infringed, there cannot be

08:35:40    2   infringement of any dependent claim that refers or depends

08:35:46    3   directly or indirectly from that independent claim.

08:35:49    4            On the other hand, if you find that an independent

08:35:51    5   claim has been infringed, you must still decide separately

08:35:56    6   whether the product meets the additional requirements of

08:35:59    7   any claim that depends from or refers to that independent

08:36:04    8   claim, thus whether those dependent claims have also been

08:36:10    9   infringed.

08:36:10   10            As I've said, a dependent claim includes all the

08:36:14   11   requirements of any of the claims to which it refers or

08:36:18   12   depends, plus the additional requirements set forth in the

08:36:22   13   dependent claim itself.

08:36:24   14            Now, the -- Solas, the Plaintiff, alleges that

08:36:30   15   Samsung Display Company Limited, also referred to as SDC,

08:36:35   16   and Samsung Electronics Company Limited, also referred to

08:36:38   17   as SEC, are liable for infringement for actively inducing

08:36:46   18   Samsung Electronics America, Inc., also known as SEA, to

08:36:51   19   directly infringe the asserted patents.

08:36:53   20            As with direct infringement, ladies and gentlemen,

08:36:56   21   you must determine whether there has been active inducement

08:37:00   22   on a claim-by-claim basis.

08:37:03   23            SDC and SEC are liable for active inducement of a

08:37:07   24   claim only if Solas proves by a preponderance of the

08:37:13   25   evidence that:
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 27 of 118 PageID #: 16271
                                                                                     874



08:37:15    1            1.   The alleged infringing acts were actually

08:37:19    2   carried out by SEA and directly infringe that claim.

08:37:22    3            2.   SDC and SEC took action during the time the

08:37:28    4   asserted patents were in force intending to cause

08:37:31    5   infringing acts by SEA.

08:37:34    6            And 3.   SDC and SEA were aware of the asserted

08:37:41    7   patents and knew that the acts, if taken, would constitute

08:37:45    8   infringement of those patents, or believed there was a high

08:37:49    9   probability the acts, if taken, would constitute

08:37:54   10   infringement of the asserted patents but deliberately

08:37:57   11   avoided confirming that belief, that is to say that SDC and

08:38:02   12   SEA believed there was a high probability that the acts, if

08:38:05   13   taken, would constitute infringement but were willfully

08:38:10   14   blind to that fact.

08:38:10   15            In order to establish active inducement of

08:38:15   16   infringement, it's not sufficient that SEA directly

08:38:18   17   infringes the claim, nor is it sufficient that the

08:38:21   18   Defendants were aware of the acts of SEA that allegedly

08:38:26   19   constitute direct infringement.

08:38:27   20            -- now, in this case, the Plaintiff, Solas, also

08:38:32   21   contends that the Samsung Defendants have willfully

08:38:36   22   infringed the asserted claims of the '311 patent --

08:38:41   23            If you decide that the Defendants have infringed a

08:38:43   24   valid claim of the '311 patent, you must go on and address

08:38:48   25   the additional issue of whether or not that infringement
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 28 of 118 PageID #: 16272
                                                                                     875



08:38:52    1   was willful.

08:38:53    2            Solas must prove willfulness by a preponderance of

08:38:57    3   the evidence.

08:38:59    4            You may not determine that the infringement was

08:39:02    5   willful just because one of the Defendants knew of an

08:39:06    6   asserted patent and infringement -- and infringed it.

08:39:11    7            However, you may find that a particular Defendant

08:39:14    8   willfully infringed if you find that the Defendants'

08:39:18    9   behavior was malicious, wanton, deliberate, consciously

08:39:22   10   wrongful, flagrant, or in bad faith.

08:39:26   11            To determine whether a Defendant acted willfully,

08:39:30   12   consider all facts and assess the Defendants' knowledge at

08:39:35   13   the time of the challenged conduct.         Facts that may be

08:39:38   14   considered include whether or not the Defendant reasonably

08:39:41   15   believed that it did not infringe or that the asserted

08:39:46   16   patents were invalid.

08:39:46   17            You may find that a Defendant's actions were

08:39:53   18   egregious or wanton if the Defendant acted in reckless

08:39:58   19   disregard of or with deliberate indifference to Solas's

08:40:01   20   patent rights or if the Defendant was willfully blind to

08:40:07   21   Solas's patent rights.

08:40:07   22            Your determination, ladies and gentlemen, of

08:40:10   23   willfulness as to the '311 patent should incorporate the

08:40:14   24   totality of the circumstances based on the evidence

08:40:19   25   presented during the trial.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 29 of 118 PageID #: 16273
                                                                                     876



08:40:20    1              Willfulness can be established by circumstantial

08:40:23    2   evidence.    Knowledge of the existence of a patent can be

08:40:26    3   relevant to the question of willful infringement.

08:40:30    4              If you decide that any infringement was willful,

08:40:33    5   that decision should not affect any damages award that you

08:40:37    6   give.   I will take willfulness into account later if you

08:40:42    7   find it.

08:40:42    8              I'll now instruct you on the rules that you must

08:40:47    9   follow in deciding whether or not the Defendants have

08:40:51   10   proven that the asserted claims of the asserted patents are

08:40:53   11   invalid.

08:40:53   12              An issued United States patent is accorded a

08:40:59   13   presumption of validity based on the presumption that the

08:41:04   14   United States Patent and Trademark Office, which you've

08:41:06   15   heard referred to throughout the trial as the PTO or

08:41:10   16   sometimes simply called the Patent Office, that it acted

08:41:14   17   correctly in issuing the patent.        This presumption of

08:41:19   18   validity, ladies and gentlemen, extends to all issued

08:41:22   19   United States patents.

08:41:24   20              Now, in order to overcome this presumption, the

08:41:27   21   Defendants must establish by clear and convincing evidence

08:41:33   22   that the claim is invalid.       Like infringement, invalidity

08:41:37   23   is determined on a claim-by-claim basis.

08:41:40   24              You must determine separately for each claim

08:41:43   25   whether that claim is invalid.        If one claim of a patent is
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 30 of 118 PageID #: 16274
                                                                                     877



08:41:48    1   invalid, that does not mean that any other claim is

08:41:52    2   necessarily invalid.

08:41:53    3            Claims are construed in the same way for

08:41:57    4   determining infringement as for determining invalidity.

08:42:01    5   You must apply the claim language consistently and in the

08:42:04    6   same manner for issues of infringement and for issues of

08:42:08    7   invalidity.   And in making your determination as to

08:42:11    8   invalidity, you should consider each claim separately.

08:42:17    9            Now, in patent law, a previous device, system,

08:42:23   10   method, publication or patent that predates the claimed

08:42:25   11   invention is generally called prior art or a prior art

08:42:28   12   reference.

08:42:32   13            Prior art may include items that were publicly

08:42:35   14   known or have been used or offered for sale or references

08:42:38   15   such as publications or patents that disclose the claimed

08:42:41   16   invention or elements of the claimed invention.

08:42:44   17            To be prior art, an item or reference must have

08:42:49   18   been made, known, used, sold, offered for sale, published,

08:42:55   19   or patented before the date of the invention or more than

08:42:59   20   one year before the filing of the patent application to

08:43:03   21   which the patent claims priority.

08:43:11   22            However, ladies and gentlemen, prior art does not

08:43:12   23   include a publication that describes the inventor's own

08:43:17   24   work and was published less than one year before the date

08:43:20   25   of the invention.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 31 of 118 PageID #: 16275
                                                                                     878



08:43:21    1            Now, in evaluating the prior art to determine

08:43:23    2   whether an invalidity defense has been proved by clear and

08:43:26    3   convincing evidence, you may consider whether that prior

08:43:31    4   art was or was not before the Patent Office.

08:43:37    5            The priority dates of the '450 patent, the '338

08:43:42    6   patent, and the '311 patent are as follows:           November the

08:43:45    7   28th, 1996, for the '450 patent and September the 29th,

08:43:51    8   2004, for the '338 patent.

08:43:55    9            For the '311 patent, Solas and Samsung disagree on

08:44:02   10   the priority date.     Samsung contends that the priority date

08:44:06   11   is August 28th, 2011.      Solas contends that the priority

08:44:09   12   date is no earlier than January of 2011.

08:44:13   13            I will now explain to you how to determine the

08:44:18   14   priority date for the '311 patent.

08:44:21   15            There are two parts of making an invention.             One

08:44:24   16   is conception, the other is reduction to practice.              First,

08:44:31   17   the inventor has the idea of the invention.           This is

08:44:34   18   referred to as the conception of the invention.

08:44:37   19            Conception is the mental part of the inventive

08:44:41   20   act, that is to say, the formation in the mind of the

08:44:44   21   inventor of a definite and permanent idea of the complete

08:44:47   22   and operative invention as it is thereafter to be applied

08:44:51   23   in practice, even if the inventor did not know at the time

08:44:56   24   that the invention would actually work.

08:44:57   25            Conception of the invention is complete when the
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 32 of 118 PageID #: 16276
                                                                                     879



08:45:01    1   idea is so clearly defined in the inventor's mind that if

08:45:06    2   the idea were communicated to a person having ordinary

08:45:11    3   skill in the field of the technology, he or she would be

08:45:15    4   able to reduce the invention to practice without undue

08:45:18    5   research or experimentation.

08:45:21    6            Secondly, the invention must have been reduced to

08:45:26    7   practice.   A reduction to practice can take one of two

08:45:31    8   forms, actual reduction to practice or constructive

08:45:35    9   reduction to practice.

08:45:37   10            The actual making of the invention is referred to

08:45:39   11   as actual reduction to practice.        An invention is said to

08:45:44   12   be actually reduced to practice when it's made and shown to

08:45:48   13   work for its intended purpose.

08:45:50   14            The actual reduction to practice of a claim must

08:45:55   15   include all the limitations recited by the claim.            The

08:46:00   16   invention must have been sufficiently tested to demonstrate

08:46:04   17   that it will work for its intended purpose.

08:46:06   18            Now, absent proof of actual reduction to practice,

08:46:13   19   the date of reduction to practice is the date that the

08:46:17   20   patent application was filed.       This is referred to as the

08:46:21   21   constructive reduction to practice date.

08:46:22   22            In the case of the '311 patent, the patent

08:46:26   23   application was filed on October the 28th, 2011.

08:46:31   24   Ordinarily, a reference dated before the patent application

08:46:35   25   filing date is prior art to the patent claims.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 33 of 118 PageID #: 16277
                                                                                     880



08:46:40    1            There are two, however, circumstances under which

08:46:42    2   a reference dated before the application filing date would

08:46:46    3   not be prior art.

08:46:50    4            The first occurs when the inventor on the patent

08:46:53    5   actually reduced the invention to practice before the date

08:46:56    6   of the reference.     A reference dated after the actual

08:47:00    7   reduction to practice date is not prior art as to the

08:47:04    8   patent claims.

08:47:04    9            The second circumstance under which a reference

08:47:14   10   dated before the application filing date is not prior art

08:47:18   11   occurs when the inventor conceived of the invention before

08:47:21   12   the date of the prior art and exercised reasonable

08:47:24   13   diligence from just before the date of the reference up to

08:47:28   14   the date of the inventor's actual reduction to practice.

08:47:31   15            In that case -- or in that case, a reference date

08:47:35   16   after the conception date would not be prior art as to the

08:47:39   17   patent claims.

08:47:40   18            Now, reasonable diligence means that the inventor

08:47:44   19   worked continuously on reducing the invention to practice.

08:47:49   20   Merely asserting diligence is not enough.          A party must

08:47:53   21   account for the entire period during which diligence is

08:47:56   22   required.

08:47:56   23            However, interruptions necessitated by every day

08:48:01   24   problems or obligations of the inventor or others working

08:48:04   25   with him or her do not prevent a finding of diligence.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 34 of 118 PageID #: 16278
                                                                                     881



08:48:08    1            A party may seek to establish that the date of the

08:48:13    2   invention of a patent is earlier than the filing date of

08:48:18    3   the application of the patent.        That party may seek to

08:48:22    4   establish the date of invention through the testimony of

08:48:26    5   the inventors of the patent, documents, and physical

08:48:29    6   evidence.

08:48:31    7            Circumstantial evidence of an independent nature,

08:48:34    8   as well as testimony from someone other than the inventors,

08:48:37    9   may also be considered.      An inventor's own testimony

08:48:42   10   regarding conception and reduction to practice of the

08:48:46   11   claimed invention must be sufficiently corroborated by

08:48:49   12   independent evidence.

08:48:52   13            In deciding whether the inventor's testimony has

08:48:56   14   been sufficiently corroborated, you must evaluate all

08:48:59   15   pertinent evidence.     Reliable evidence of corroboration

08:49:04   16   preferably comes in the form of records made

08:49:07   17   contemporaneously with the inventive and reduction to

08:49:10   18   practice process.

08:49:11   19            You must decide what prior art would have

08:49:16   20   disclosed or taught to one of ordinary skill in the field

08:49:20   21   of the technology of the patent at the date of the

08:49:24   22   invention.

08:49:25   23            In order for someone to be entitled to a patent,

08:49:30   24   the invention must actually be new and the inventor must

08:49:35   25   not have lost his or her rights by delaying the filing of
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 35 of 118 PageID #: 16279
                                                                                     882



08:49:40    1   an application claiming the invention.

08:49:42    2            In general, inventions are new when the identical

08:49:47    3   apparatus, system, or method has not been made, used, or

08:49:51    4   disclosed before.

08:49:52    5            Samsung contends that the asserted claims of the

08:49:59    6   '450 patent and the '311 patent are invalid because the

08:50:03    7   claimed inventions are not new.        In other words, Samsung

08:50:07    8   contends that the '450 patent and the '311 patents are

08:50:12    9   anticipated by prior art.

08:50:16   10            Anticipation, ladies and gentlemen, requires that

08:50:19   11   all the requirements of a patent claim must be disclosed in

08:50:24   12   a single prior art reference.       Also, the single prior art

08:50:29   13   reference must disclose all of the elements of the claim

08:50:34   14   arranged and combined in the same way as the claim -- in

08:50:39   15   that claim as the claim has been construed or interpreted

08:50:46   16   by the Court.

08:50:46   17            Samsung must prove by clear and convincing

08:50:46   18   evidence that an asserted claim was anticipated by the

08:50:55   19   prior art reference.     Anticipation must be determined on a

08:50:56   20   claim-by-claim basis.

08:50:58   21            Now, for the claim to be invalid because it is not

08:51:01   22   new, Defendants must show by clear and convincing evidence

08:51:07   23   that all of the requirements of the claim were present in a

08:51:11   24   single previous device or method that was known of, used,

08:51:15   25   or described in a single previous printed publication or
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 36 of 118 PageID #: 16280
                                                                                     883



08:51:19    1   patent.   We call these things anticipating prior art.

08:51:26    2             To anticipate the invention, the prior art does

08:51:28    3   not have to use the same words as the claim, but all the

08:51:31    4   requirement of the claim must have been disclosed, either

08:51:36    5   stated expressly or implied to a person having ordinary

08:51:39    6   skill in the art in the technology of the invention, so

08:51:45    7   that looking at that one reference, that person of ordinary

08:51:48    8   skill could make or use the claimed invention.

08:51:52    9             An item of prior art may anticipate without

08:51:54   10   expressly disclosing a feature of the claimed invention if

08:51:58   11   that missing characteristic is necessarily present or

08:52:03   12   inherent in the single anticipating reference.

08:52:07   13             Prior art may include items that were publicly

08:52:11   14   known or that have been used or offered for sale or

08:52:15   15   references, such as publications or patents, that disclose

08:52:19   16   the claimed invention or elements of the claimed invention.

08:52:23   17             To be prior art, the item or reference must have

08:52:27   18   been made, known, used, published or patented either before

08:52:34   19   the invention was made -- before the invention was made or

08:52:38   20   more than one year before the filing date of the patent

08:52:40   21   application.

08:52:40   22             However, prior art does not include a publication

08:52:44   23   that describes the inventor's own work and was published

08:52:47   24   less than one year before the date of the invention.

08:52:50   25             Now, in determining whether or not the invention
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 37 of 118 PageID #: 16281
                                                                                     884



08:52:54    1   is valid, you must determine the scope and content of the

08:52:58    2   prior art reference at the time the invention was made.

08:53:02    3              For prior art to anticipate a claim of a patent,

08:53:06    4   the disclosure of the single prior art reference does not

08:53:10    5   have to be in the same words as the claims, but all the

08:53:16    6   elements of the claim must be there, either stated or

08:53:19    7   necessarily implied so that someone of ordinary skill in

08:53:23    8   the field of the invention looking at that single prior art

08:53:28    9   reference would be able to make and use at least one

08:53:31   10   embodiment of the claimed invention.

08:53:33   11              Now, the Defendants also contend that all asserted

08:53:40   12   claims of the '311 and '450 patent are invalid as being

08:53:46   13   obvious.    Even though an invention may not have been

08:53:48   14   identically disclosed or identically described in a single

08:53:52   15   prior art reference before it was made by an inventor, in

08:53:56   16   order to be patentable, the invention must also not have

08:54:00   17   been obvious to a person of ordinary skill in the field of

08:54:05   18   the technology of the patent at the time the invention was

08:54:07   19   made.

08:54:08   20              The Defendants in this case have the burden of

08:54:12   21   establishing obviousness by showing by clear and convincing

08:54:16   22   evidence that the claimed invention would have been obvious

08:54:20   23   to persons having ordinary skill in the art at the time the

08:54:24   24   invention was made in the field of the technology of the

08:54:27   25   patent.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 38 of 118 PageID #: 16282
                                                                                     885



08:54:28    1             Now, in determining whether the claimed invention

08:54:31    2   was obvious, you must consider the level of ordinary skill

08:54:36    3   in the field that someone would have had at the time the

08:54:40    4   invention was made, the scope and content of the prior art,

08:54:44    5   and any differences between the prior art and the claimed

08:54:47    6   invention.

08:54:48    7             You should keep in mind, ladies and gentlemen,

08:54:52    8   that the existence of each and every element of the claimed

08:54:55    9   invention in the prior art does not necessarily prove

08:54:59   10   obviousness.

08:55:01   11             Most, if not all, inventions rely on the building

08:55:06   12   blocks of prior art.     The skill of the actual inventor is

08:55:09   13   not necessarily relevant because inventors may possess

08:55:13   14   something that distinguishes them from persons having

08:55:15   15   ordinary skill in the art.

08:55:19   16             Additionally, teachings, suggestions, and

08:55:22   17   motivations may also be found within the knowledge of

08:55:26   18   persons -- of a person of ordinary skill in the art,

08:55:30   19   including inferences and creative steps that a person of

08:55:33   20   ordinary skill in the art would employ.

08:55:36   21             A person of ordinary skill may be able to fit the

08:55:40   22   teachings of multiple pieces of prior art together like a

08:55:44   23   puzzle.   The person of ordinary skill in the art would have

08:55:47   24   the capability of understanding the scientific and

08:55:52   25   engineering principles applicable to the pertinent art.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 39 of 118 PageID #: 16283
                                                                                     886



08:55:56    1            In considering whether a claimed invention is

08:56:00    2   obvious, you may but you are not required to find

08:56:04    3   obviousness if you find at the time of the claimed

08:56:07    4   invention there was a reason that would have prompted a

08:56:11    5   person having ordinary skill in the field to combine the

08:56:16    6   known elements in a way the claimed invention does, taking

08:56:19    7   into account such factors as:

08:56:22    8            1.   Whether the claimed invention was merely the

08:56:25    9   predictable result of using prior art elements according to

08:56:29   10   their known function;

08:56:30   11            2.   Whether the claimed invention provides an

08:56:34   12   obvious solution to a known problem in the relevant field;

08:56:38   13            3.   Whether the prior art teaches or suggests to

08:56:43   14   the desirability of combining elements in the claimed

08:56:47   15   invention;

08:56:47   16            4.   Whether the prior art teaches away from

08:56:53   17   combining elements in the claimed invention;

08:56:56   18            5.   Whether it would have been obvious to try the

08:56:59   19   combination of elements in the claimed invention, such as

08:57:03   20   when there is a design need or market pressure to solve a

08:57:07   21   problem, and there are a finite number of identified

08:57:09   22   predictable solutions; and

08:57:14   23            6.   Whether the change resulted more from design

08:57:18   24   incentives or other market forces.

08:57:20   25            To find it rendered the invention obvious, you
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 40 of 118 PageID #: 16284
                                                                                     887



08:57:24    1   must find that the prior art provided a reasonable

08:57:29    2   expectation of success.      Obvious to try is not sufficient

08:57:33    3   in unpredictable technologies.

08:57:35    4            In determining whether the claimed invention was

08:57:39    5   obvious, consider each claim separately.          Do not use

08:57:44    6   hindsight.    Consider only what was known at the time of the

08:57:48    7   invention.

08:57:49    8            In other words, you should not consider what a

08:57:52    9   person of ordinary skill in the art would know now or what

08:57:56   10   has been learned by the teachings of the patents-in-suit.

08:58:00   11            In making these assessments, ladies and gentlemen,

08:58:04   12   you should take into account any objective evidence,

08:58:08   13   sometimes called secondary considerations, that may have

08:58:11   14   existed at the time of the invention and afterwards that

08:58:16   15   shed light on the obviousness or not of the claimed

08:58:19   16   invention.

08:58:20   17            The following are possible secondary

08:58:23   18   considerations, but it's up to you to decide whether

08:58:26   19   secondary considerations of non-obviousness exist at all:

08:58:32   20            1.   Whether the invention was commercially

08:58:35   21   successful as the result of the merits of the claimed

08:58:38   22   inventions rather than the result of design needs or market

08:58:42   23   pressure, advertising, or similar activities;

08:58:46   24            2.   Whether the invention satisfied a long-felt

08:58:50   25   need;
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 41 of 118 PageID #: 16285
                                                                                     888



08:58:50    1            3.    Whether the inventor proceeded contrary to

08:58:55    2   accepted wisdom in the field;

08:58:57    3            4.    Whether others tried but failed to solve the

08:59:01    4   problem solved by the claimed invention;

08:59:02    5            5.    Whether others invented the invention at

08:59:07    6   roughly the same time;

08:59:08    7            6.    Whether others copied the claimed invention;

08:59:12    8            7.    Whether others accepted licenses under the

08:59:17    9   patents-in-suit because of the merits of the claimed

08:59:19   10   invention;

08:59:20   11            8.    Whether the claimed invention achieved

08:59:25   12   unexpected results;

08:59:26   13            9.    Whether others in the field praised the

08:59:31   14   claimed invention;

08:59:32   15            10.    Whether there were changes or related

08:59:36   16   technologies or market needs contemporaneous with the

08:59:40   17   invention; and

08:59:45   18            11.    Whether persons having ordinary skill in the

08:59:48   19   art in the invention expressed surprise or disbelief

08:59:51   20   regarding the invention.

08:59:52   21            These factors are relevant only if there was a

08:59:54   22   connection or a nexus between the factors and what

08:59:58   23   differentiates the claimed invention from the prior art.

09:00:02   24            Solas, the Plaintiff, has the burden of

09:00:05   25   establishing this connection or nexus.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 42 of 118 PageID #: 16286
                                                                                     889



09:00:10    1            Moreover, even if you conclude that some of the

09:00:11    2   above indicators of objective evidence have been

09:00:15    3   established, those factors should be considered along with

09:00:19    4   all the other evidence in the case determining whether the

09:00:23    5   Defendants have proven that the claimed invention would

09:00:26    6   have been obvious.

09:00:27    7            In support of obviousness, you may also consider

09:00:33    8   whether others independently invented the claimed invention

09:00:37    9   before or at about the same time as the named inventor

09:00:42   10   thought of it.

09:00:43   11            In making these determinations, a person of

09:00:48   12   ordinary skill uses simple common sense and can rely upon

09:00:48   13   the inferences and creative steps that a person of ordinary

09:00:55   14   skill in the art would employ.

09:00:55   15            Also, the Defendants do not need to show that one

09:00:58   16   of ordinary skill would actually have combined the physical

09:01:03   17   structures of two references.       One need only combine the

09:01:07   18   teachings.

09:01:08   19            Remember, as stated above, the prior art is not

09:01:11   20   limited to patents and published materials but includes the

09:01:16   21   general knowledge that would have been available to one of

09:01:19   22   ordinary skill in the field of the invention.

09:01:21   23            If you find the Defendants have proven the

09:01:24   24   obviousness of a claim by clear and convincing evidence,

09:01:28   25   then you must find that that claim is invalid.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 43 of 118 PageID #: 16287
                                                                                     890



09:01:31    1            Now, several times in these instructions, ladies

09:01:37    2   and gentlemen, I refer to a person of ordinary skill in the

09:01:40    3   field of the invention.      It's up to you to decide the level

09:01:44    4   of ordinary skill in the field of technology of the patent

09:01:48    5   and what it is.

09:01:50    6            In deciding this, you should consider all the

09:01:53    7   evidence introduced at trial, including but not limited to:

09:01:58    8            1.   The levels of education and experience of

09:02:02    9   persons working in the field;

09:02:03   10            2.   The types of problems encountered in the

09:02:07   11   field;

09:02:08   12            3.   Prior art solutions to those problems;

09:02:11   13            4.   The rapidity of which innovations are made;

09:02:19   14   and

09:02:19   15            5.   The sophistication of the technology.

09:02:22   16            A person of ordinary skill in the art is a

09:02:27   17   hypothetical person who is presumed to have known all of

09:02:30   18   the relevant prior art at the time of the claimed

09:02:36   19   invention.

09:02:36   20            In this case, a person of ordinary skill in the

09:02:38   21   art for the '450 and the '338 patents would have at least a

09:02:45   22   bachelor's degree in electrical engineering and/or

09:02:48   23   materials science and engineering or equivalent training

09:02:51   24   and approximately two years of experience working in design

09:02:54   25   and development related to the Active Matrix OLED Displays.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 44 of 118 PageID #: 16288
                                                                                     891



09:03:01    1            For the '311 patent, a person of ordinary skill in

09:03:05    2   the art would have at least a bachelor's degree in

09:03:08    3   electrical engineering or mechanical engineering or

09:03:11    4   equivalent training and approximately two years experience

09:03:13    5   working in design and development related to capacitive

09:03:19    6   touch sensors.

09:03:19    7            In considering whether the claimed invention was

09:03:26    8   obvious, you should first decide the scope and content of

09:03:29    9   the prior art.    The scope and content of the prior art for

09:03:33   10   deciding whether the invention was obvious includes at

09:03:37   11   least prior art in the same field as the claimed invention.

09:03:42   12            It also includes prior art from different fields

09:03:46   13   that a person of ordinary skill in the art would have

09:03:48   14   considered when trying to solve the problem that is

09:03:51   15   addressed by the invention.

09:03:54   16            If you find that the Defendants infringed any

09:03:58   17   valid claim of the asserted patents, you must then consider

09:04:03   18   what amount of damages to award to the Plaintiff.

09:04:07   19            If you do not find infringement by the Defendants

09:04:10   20   or you find that all the infringed claims are invalid, you

09:04:15   21   will not consider patent damages at all.

09:04:17   22            However, remember, in this case, one of the three

09:04:21   23   patents is not challenged by the Defendants as to

09:04:24   24   invalidity.

09:04:24   25            Now, I will now instruct you on the measure of
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 45 of 118 PageID #: 16289
                                                                                     892



09:04:30    1   damages.    By instructing you on damages, ladies and

09:04:33    2   gentlemen, I'm not suggesting which party should win this

09:04:36    3   case on any issue.

09:04:38    4              If you find that the Defendants have not infringed

09:04:40    5   any valid claim of the patents-in-suit, then Solas is not

09:04:45    6   entitled to any money damages.

09:04:47    7              The damages you award must be adequate to

09:04:51    8   compensate Solas for any infringement you may find.             You

09:04:56    9   may not award Solas more damages than are adequate to

09:05:00   10   compensate for the infringement.        You must not include any

09:05:04   11   additional amount for purposes of punishing the Defendants

09:05:07   12   or setting an example.

09:05:09   13              The patent laws specifically provide that damages

09:05:13   14   for infringement may not be less than a reasonable royalty.

09:05:18   15   Solas, the Plaintiff, has the burden to establish the

09:05:23   16   amount of its damages by a preponderance of the evidence.

09:05:26   17              In other words, you should award only those

09:05:29   18   damages that Solas establishes as more likely than not that

09:05:34   19   it suffered.

09:05:35   20              Solas seeks damages in the form of a reasonable

09:05:39   21   royalty.    A reasonable royalty is defined as the money

09:05:43   22   amount the parties would have agreed upon for the

09:05:46   23   Defendants to use the asserted patents at the time the

09:05:50   24   infringement began.

09:05:52   25              The determination, ladies and gentlemen, of a
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 46 of 118 PageID #: 16290
                                                                                     893



09:05:55    1   damages award is not an exact science, and the amount need

09:05:59    2   not be proven with unerring precision.          You may

09:06:06    3   approximate, if necessary.

09:06:07    4            Now, while the Plaintiff is not required to prove

09:06:09    5   the amount of its damages with mathematical precision, it

09:06:13    6   must prove them with reasonable certainty, and you may not

09:06:16    7   award damages that are speculative.

09:06:21    8            If you find that Solas has established patent

09:06:24    9   infringement and the Defendants have not established patent

09:06:26   10   invalidity, Solas is entitled to at least a reasonable

09:06:32   11   royalty to compensate it for that infringement.

09:06:35   12            A royalty is a payment made to a patent holder in

09:06:40   13   exchange for the right to make, use, sell, or import a

09:06:44   14   claimed invention.

09:06:46   15            A reasonable royalty is the royalty payment that a

09:06:49   16   patent owner and an alleged infringer would have agreed to

09:06:54   17   in a hypothetical negotiation taking place at a time prior

09:06:59   18   to when the infringement first began.

09:07:01   19            In considering this hypothetical negotiation, you

09:07:06   20   should focus on what the expectations of the patentholder

09:07:09   21   and the alleged infringer would have been had they entered

09:07:13   22   into an agreement at that time and had they been acting

09:07:18   23   reasonably in their negotiations.

09:07:19   24            In determining this, you must assume both parties

09:07:22   25   believed the patents-in-suit were valid and infringed and
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 47 of 118 PageID #: 16291
                                                                                     894



09:07:27    1   that both parties were willing to enter into an agreement.

09:07:30    2              The reasonable royalty you determine must be --

09:07:36    3   must be a royalty that would have resulted from the

09:07:40    4   hypothetical negotiation and not simply a royalty that

09:07:42    5   either party would have preferred.

09:07:44    6              Evidence of things that happened after

09:07:47    7   infringement first began can be considered in evaluating

09:07:50    8   the reasonable royalty only to the extent that the evidence

09:07:55    9   aids in assessing what royalty would have resulted from the

09:08:00   10   hypothetical negotiation.

09:08:00   11              The law requires that any damages awarded to Solas

09:08:06   12   correspond to the value of the alleged inventions within

09:08:10   13   the accused products as distinct from other unpatented

09:08:14   14   features of the accused product or other factors, such as

09:08:19   15   marketing or advertising or Defendants' size or market

09:08:23   16   position.

09:08:24   17              This is particularly true where the accused

09:08:27   18   product has multiple features and multiple components not

09:08:30   19   covered by the patent or where the accused product works in

09:08:35   20   conjunction with other non-patented items.

09:08:39   21              The amount you find as damages must be based on

09:08:42   22   the value attributable to the patented technology as

09:08:46   23   distinct from other unpatented features of the accused

09:08:52   24   product.

09:08:52   25              If the unpatented features contribute to an
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 48 of 118 PageID #: 16292
                                                                                     895



09:08:55    1   accused product, you must apportion that value to exclude

09:08:58    2   any valuable -- value attributable to unpatented features.

09:09:05    3            You must determine an appropriate royalty rate and

09:09:07    4   an appropriate royalty base that reflect the value

09:09:11    5   attributable to the patented invention alone.

09:09:14    6            Solas bears the burden to establish the amounts

09:09:19    7   attributable to the patented features.

09:09:23    8            A reasonable royalty, if any, may be calculated as

09:09:27    9   either a running royalty, which represents a string of

09:09:31   10   payments over time determined by multiplying a royalty rate

09:09:35   11   times a royalty base, or in the alternative, a reasonable

09:09:41   12   royalty may be calculated as a one-time, lump sum payment.

09:09:45   13            If you find that Solas is entitled to damages, you

09:09:50   14   must decide, ladies and gentlemen, whether the parties

09:09:52   15   would have agreed to a running royalty or a fully paid-up

09:09:57   16   lump sum royalty at the time of the hypothetical

09:10:02   17   negotiation.

09:10:02   18            If you decide that a running royalty is

09:10:04   19   appropriate, then the damages you award, if any, should

09:10:08   20   reflect the total amount necessary to compensate Solas for

09:10:12   21   Defendants' past infringement.

09:10:15   22            However, the lump sum royalty is when the

09:10:18   23   infringer pays a single price for a license covering both

09:10:22   24   past and future infringing sales.

09:10:25   25            If you decide that a lump sum is appropriate, then
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 49 of 118 PageID #: 16293
                                                                                     896



09:10:28    1   the damages you award, if any, should reflect the total

09:10:32    2   amount necessary to compensate Solas for Defendants' past

09:10:37    3   and future infringement.

09:10:40    4            You should select the method of calculating a

09:10:43    5   reasonable royalty in this case that you believe is

09:10:46    6   appropriate considering all the evidence that's been

09:10:50    7   presented to you during the course of the trial.

09:10:52    8            In determining the reasonable royalty, you should

09:10:57    9   consider all the facts known and available to the parties

09:11:00   10   at the time the infringement began.

09:11:03   11            The parties to this hypothetical negotiation are

09:11:06   12   the owner of the patent at the time the infringement began

09:11:10   13   and the Defendants.     Some of the kinds of factors that you

09:11:15   14   may consider in making your determination are as follows:

09:11:21   15            1.   The royalties received by the patentee for

09:11:25   16   licensing of the patents-in-suit proving or tending to

09:11:27   17   prove an established royalty.

09:11:28   18            2.   The rates paid by the licensee for the use of

09:11:32   19   other patents comparable to the patents-in-suit.

09:11:37   20   Comparable license agreements include those covering the

09:11:41   21   use of the claimed invention or similar technology.

09:11:44   22            3.   The nature and scope of the license as

09:11:46   23   exclusive or non-exclusive or as restricted or

09:11:50   24   non-restricted in terms of territory or with respect to

09:11:55   25   whom the manufactured products may be sold.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 50 of 118 PageID #: 16294
                                                                                     897



09:11:57    1              4.    The licensor's established policy and

09:12:02    2   marketing program to maintain his or her patent exclusivity

09:12:08    3   by not licensing others to use the invention or by granting

09:12:12    4   licenses under special positions designed to preserve that

09:12:15    5   exclusivity.

09:12:16    6              5.    The commercial relationship between the

09:12:20    7   licensor and licensee, such as whether or not they are

09:12:26    8   competitors in the same territory, in the same line of

09:12:30    9   business or whether they are inventor and promoter.

09:12:34   10              6.    The effect of selling the patented specialty

09:12:37   11   in promoting sales of other products of the licensee, the

09:12:41   12   existing value of the invention to the licensor as a

09:12:44   13   generator of sales of his non-patented -- his or her

09:12:49   14   non-patented items and the extent of such derivative or

09:12:52   15   convoyed sales.

09:12:53   16              7.    The duration of the patent and the term of the

09:12:58   17   license.

09:12:58   18              8.    The established profitability of the product

09:13:03   19   made under the patents, its commercial success, and its

09:13:07   20   current popularity.

09:13:08   21              9.    The utility and advantages of the patented

09:13:13   22   invention over the old modes or devices that had been used

09:13:17   23   for achieving similar results.

09:13:19   24              10.    The nature of the patented invention, the

09:13:24   25   character of the commercial embodiment of it as owned and
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 51 of 118 PageID #: 16295
                                                                                     898



09:13:29    1   produced by the licensor and the benefits of those who have

09:13:32    2   used the invention.

09:13:34    3              11.   The extent to which the infringer has made

09:13:38    4   use of the invention and any evidence probative of the

09:13:40    5   value of that use.

09:13:41    6              12.   The portion of the profit or selling price

09:13:46    7   that may be customary in the particular business or in

09:13:50    8   comparable businesses to allow for the use of the invention

09:13:53    9   or analogous inventions.

09:13:55   10              13.   The portion of the realizable profits that

09:14:00   11   should be credited to the invention as distinguished from

09:14:03   12   non-patented elements, the manufacturing process, business

09:14:07   13   risks, or significant features or improvements added by the

09:14:12   14   infringer.

09:14:12   15              14.   The testimony and opinions of qualified

09:14:17   16   experts.

09:14:17   17              15.   The amount that a licensor, such as the

09:14:25   18   patentee, and a licensee, such as the infringer, would have

09:14:29   19   agreed upon at the time the infringement began if both had

09:14:34   20   been reasonably and voluntarily trying to reach an

09:14:37   21   agreement, that is, the amount which a prudent licensee who

09:14:41   22   desired as a business proposition to obtain a license to

09:14:44   23   manufacture and sell a particular article embodying the

09:14:49   24   patented invention would have been willing to pay as a

09:14:53   25   royalty and yet be able to make a reasonable profit which
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 52 of 118 PageID #: 16296
                                                                                     899



09:14:57    1   amount would have been acceptable to a prudent patentee who

09:15:01    2   was willing to grant a license.

09:15:04    3             Now, none of these factors, ladies and gentlemen,

09:15:07    4   are dispositive, and you can and you should consider the

09:15:10    5   evidence that's been presented to you in this case on each

09:15:14    6   of these factors.

09:15:15    7             You may have heard these factors referred to

09:15:22    8   during the trial as the Georgia-Pacific factors.            You may

09:15:26    9   consider any other factors that in your minds would have

09:15:29   10   increased or decreased the royalty the infringer would have

09:15:33   11   been willing to pay, and the patent owner would have been

09:15:35   12   willing to accept acting as normally prudent business

09:15:38   13   people.

09:15:39   14             Now, when determining a reasonable royalty, you

09:15:46   15   may consider evidence concerning the amounts that other

09:15:50   16   parties have paid for rights to the patent in question or

09:15:54   17   for rights to similar technologies.

09:15:57   18             Thus comparable license agreements are one factor

09:16:00   19   that may inform your decision as to the proper amount and

09:16:04   20   form of the reasonable royalty award, similar to the way in

09:16:10   21   which the value of a house is determined relative to

09:16:12   22   comparable houses sold in the same neighborhood.

09:16:15   23             Such licenses may indicate the patented

09:16:19   24   inventions' economic value in the marketplace, and they may

09:16:23   25   indicate the proper form of the royalty structure, such as
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 53 of 118 PageID #: 16297
                                                                                     900



09:16:26    1   a lump sum, or a running royalty.

09:16:29    2            A license agreement need not be perfectly

09:16:32    3   comparable to a hypothetical license that would be

09:16:36    4   negotiated between the patent owner and alleged infringer

09:16:41    5   in order for you to consider it.

09:16:43    6            However, if you choose to rely upon evidence from

09:16:45    7   any other license agreements, you must account for any

09:16:50    8   differences between those licenses and the hypothetically

09:16:53    9   negotiated license in terms of the technologies and

09:16:56   10   economic circumstances of the contracting parties when you

09:17:02   11   make your reasonable royalty determination.

09:17:03   12            Now, for purposes of determining a reasonable

09:17:09   13   royalty, you may consider whether at the time of the

09:17:12   14   hypothetical negotiation Defendants had acceptable,

09:17:19   15   non-infringing alternatives to taking a license.

09:17:22   16            To be an acceptable, non-infringing alternative, a

09:17:25   17   product must have the advantages of the patented invention

09:17:30   18   that were important to the purchasers of the infringing

09:17:34   19   product and the relevant components thereof.

09:17:37   20            Defendants bear the burden of proof to show that

09:17:41   21   any non-infringing, acceptable alternative was available at

09:17:46   22   the time of the hypothetical negotiation.

09:17:46   23            In determining the amount of damages, you must

09:17:51   24   determine when the damages began.        Where you find that an

09:17:55   25   asserted claim is both infringed and not invalid, you may
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 54 of 118 PageID #: 16298
                                                                                     901



09:17:59    1   not award any damages for activities occurring before the

09:18:04    2   damages start.

09:18:06    3            A patentee is not entitled to damages for any

09:18:10    4   infringement committed more than six years prior to the

09:18:14    5   filing of the claim for infringement.

09:18:17    6            The parties in this case agree that the damages

09:18:20    7   period for the '450 patent and the '338 patent would have

09:18:27    8   begun on August 23rd, 2013.

09:18:30    9            A patentee is not entitled to damages after the

09:18:35   10   expiration of an asserted patent.        The '450 patent expired

09:18:39   11   on November the 21st, 2017.       So the damages period for the

09:18:46   12   '450 patent would have ended on November the 21st, 2017.

09:18:51   13            Now, with those instructions, ladies and

09:18:56   14   gentlemen, we're ready to hear closing arguments from the

09:18:59   15   attorneys in the case.

09:19:00   16            Plaintiff, you may now present your first closing

09:19:07   17   argument.   Would you like a warning on your time?

09:19:10   18            MR. FENSTER:     No, Your Honor.      I'll watch the

09:19:13   19   clock.   Thank you.

09:19:14   20            THE COURT:     All right.    Then you may proceed,

09:19:18   21   Mr. Fenster.

09:20:00   22            Please proceed.

09:20:01   23            MR. FENSTER:     Good morning, ladies and gentlemen.

09:20:06   24            And may it please the Court.

09:20:06   25            On behalf of Solas, I want to start by thanking
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 55 of 118 PageID #: 16299
                                                                                     902



09:20:11    1   you for the sacrifices that you've made throughout this

09:20:15    2   week, especially in these times, and for the diligence and

09:20:19    3   attention that you've paid throughout this week and last.

09:20:21    4             As you've heard, this case is about Solas's

09:20:28    5   constitutionally-protected patent rights and Samsung's use

09:20:34    6   of these inventions without permission.

09:20:36    7             This trial, though, like all trials, is about

09:20:44    8   credibility, credibility of the parties and of the

09:20:48    9   witnesses.

09:20:49   10             As Judge Gilstrap just instructed you, you are the

09:20:54   11   sole judge of the credibility of the parties and the

09:20:59   12   witnesses in this case.      It's because of your collective

09:21:04   13   wisdom.

09:21:05   14             We presented Mr. Padian, who told you about Solas

09:21:10   15   and the investment they've made in the patents.            He told

09:21:14   16   you about their efforts to license those patents and their

09:21:19   17   recent success in getting a license -- in licensing the

09:21:24   18   patents to LG, Samsung's competitor.

09:21:27   19             We can't say this in open court, but you remember

09:21:30   20   that large sum of money.

09:21:34   21             And, ladies and gentlemen, I submit to you that

09:21:38   22   when Samsung's competitor paid such a large sum of money

09:21:43   23   for the license to Solas's patents, that that tells you

09:21:49   24   something about the credibility of Mr. Padian and about

09:21:52   25   Solas.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 56 of 118 PageID #: 16300
                                                                                     903



09:21:52    1            Now, there's a reason why highly technical patent

09:21:59    2   cases like this are submitted to jurors.          It's because they

09:22:03    3   come down to weighing the credibility of expert witnesses.

09:22:11    4   And you, the jury, are uniquely qualified to do so because

09:22:15    5   of your collective life experience.

09:22:19    6            In this case, the issues of infringement and

09:22:21    7   validity with respect to the '450 and '338 patents come

09:22:26    8   down to your assessment of the credibility of Mr. Tom

09:22:30    9   Credelle, who we presented, and that of Dr. Fontecchio,

09:22:33   10   presented by Mr. -- by Samsung.

09:22:35   11            Mr. Credelle was -- he showed you his hard work.

09:22:45   12   He did the hard work to show you infringement, took you

09:22:48   13   through the evidence, element-by-element, of every one of

09:22:51   14   those asserted claims.      He was clear, forthcoming,

09:22:56   15   consistent on the stand.      He didn't hold anything back from

09:22:58   16   you.   He gave you the whole story right upfront.

09:23:02   17            Now, I want to talk to you a minute about

09:23:06   18   cross-examination.

09:23:08   19            The purpose of cross-examination is to test the

09:23:12   20   testimony to see if it holds up under scrutiny.            Anyone can

09:23:19   21   come in and just say something, but it's only under the

09:23:22   22   bright light of cross-examination that you can test whether

09:23:26   23   or not that testimony holds up.

09:23:27   24            In fact, cross-examination is so important that

09:23:30   25   you are not allowed to consider testimony that was not
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 57 of 118 PageID #: 16301
                                                                                     904



09:23:33    1   presented to you under oath and subject to

09:23:37    2   cross-examination.

09:23:37    3            So how did Mr. Credelle do on cross-examination?

09:23:45    4   He was rock solid.     He was the same straight-shooter on

09:23:49    5   cross as he was on direct.       In fact, Mr. Haslam, who's a

09:23:53    6   very experienced advocate, couldn't come up -- he struggled

09:23:58    7   to come up with a line of attack.        And ultimately, he gave

09:24:02    8   up in the middle of the cross-examination.

09:24:05    9            It was pretty unusual.

09:24:09   10            On the other side, Samsung presented

09:24:12   11   Dr. Fontecchio.     Dr. Fontecchio, I have to admit, he

09:24:21   12   sounded pretty good on direct, didn't he?          But what

09:24:27   13   happened on cross-examination?        His demeanor changed.       He

09:24:31   14   was no longer affable and forthcoming and direct.             He was

09:24:37   15   repeatedly impeached.      He admitted to changing his

09:24:42   16   testimony.     He admitted that he didn't show you important

09:24:46   17   information.     He showed you part of the story, but I had

09:24:49   18   kept getting to admit that he didn't show you this and he

09:24:54   19   didn't show you that.

09:24:54   20            He admitted that his infringement opinions were

09:24:57   21   based on importing limitations into the claims, just after

09:25:03   22   admitting that it's absolutely improper to do so.

09:25:05   23            Ladies and gentlemen, I submit to you that the

09:25:10   24   difference between Mr. Credelle and Dr. Fontecchio

09:25:13   25   highlights the difference between real-world experience,
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 58 of 118 PageID #: 16302
                                                                                     905



09:25:17    1   where Mr. Credelle learned to back up his opinions, and

09:25:21    2   that of a -- and that of a college professor, who is used

09:25:25    3   to standing up in front of a kid -- in front of kids who

09:25:30    4   don't push back, they don't test him.

09:25:33    5            On the '311 patent, this comes down to

09:25:37    6   Mr. Credelle versus Dr. Sierros.

09:25:41    7            All of the issues regarding the '311 come down to

09:25:47    8   that credibility assessment.       Dr. Sierros is clearly very

09:25:54    9   smart, but Samsung put him in a terrible position.

09:25:59   10            Ladies and gentlemen, Samsung took advantage of a

09:26:02   11   young professor, they fed him positions that he didn't

09:26:06   12   fully believe, put him on the stand to testify under oath.

09:26:10   13   We all remember the exchange that's on your slide before

09:26:12   14   you.

09:26:13   15            At best, Dr. Sierros was confused.          At worst -- at

09:26:19   16   worst, Samsung was just using him as a mouthpiece to try to

09:26:24   17   invalidate Mr. Shaikh's patent and Solas's

09:26:28   18   constitutionally-protected patent.

09:26:29   19            I submit to you that Mr. Credelle's credibility

09:26:38   20   stands in stark contrast to that of the young professor on

09:26:42   21   the positions that Samsung asked him to testify about.

09:26:46   22            I'd like to start with the '311 patent.

09:26:53   23            So the '311 patent was Mr. Shaikh is the -- is the

09:26:57   24   one that Mr. Shaikh testified about.         This is the one with

09:26:59   25   flexible -- with the metal mesh sensor, flexible substrate,
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 59 of 118 PageID #: 16303
                                                                                     906



09:27:04    1   wrap around the edge.

09:27:06    2              Mr. Shaikh testified about his big idea in January

09:27:10    3   2011, that he came up with the idea to get rid of the

09:27:14    4   border altogether, to extend the sensor across the display

09:27:18    5   so you didn't have to have that border hiding the

09:27:22    6   connections.     He testified what that patent meant to him,

09:27:26    7   that this was his Ph.D.

09:27:27    8              And we showed you infringement.       Mr. Credelle

09:27:31    9   walked you through step-by-step showing you every single

09:27:34   10   element, backing it up with evidence.

09:27:38   11              This shows the three key elements of the claim.

09:27:41   12   There was the metal mesh touch sensor, the flexible

09:27:43   13   substrate, and wrap around the edge.         And we've already

09:27:49   14   talked about these, and I don't have time to go through all

09:27:53   15   of it, but I'll talk about a few.

09:27:55   16              One is whether the TFE is a sub- -- a flexible

09:27:58   17   substrate.     We showed you that the touch sensor is built on

09:28:04   18   a substrate.     That substrate is TFE.      Samsung denies it.

09:28:09   19              They try it say it's part of the display.          The

09:28:11   20   evidence, though, was overwhelming that the TFE is, in

09:28:14   21   fact, a substrate.     All of these witnesses and Samsung's

09:28:18   22   own document confirm it.

09:28:19   23              First, PTX-123, this is the confidential document

09:28:26   24   from Samsung that shows their sensor process.           It's not the

09:28:30   25   display.     It's the sensor process, and it starts with the
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 60 of 118 PageID #: 16304
                                                                                     907



09:28:34    1   TFE.   The TFE is the substrate.       Their own documents show

09:28:38    2   that it is so.

09:28:39    3            Mr. Credelle testified that the metal mesh is

09:28:44    4   formed on a substrate called TFE.        Mr. Kwak, their witness,

09:28:49    5   came and testified that TFE may serve as the substrate.

09:28:53    6   There is no question that we met this element in the burden

09:28:57    7   of proof.

09:28:57    8            Now, the next issue is wrap around.          So we have to

09:29:04    9   show that the flexible substrate -- that the sensor on the

09:29:07   10   flexible substrate is configured to wrap around the edge,

09:29:10   11   which is the intersection between a flat surface and a

09:29:13   12   curved surface.

09:29:14   13            And Mr. Credelle walked you through all that

09:29:17   14   analysis, and you remember that in evidence.

09:29:19   15            So, ladies and gentlemen, we think that we've

09:29:23   16   presented our evidence to you and met every one of our

09:29:26   17   elements for the '311 patent and ask you to find

09:29:30   18   infringement.

09:29:30   19            There's a second issue, though, with respect to

09:29:33   20   the '311 patent that I talked to you about in opening, and

09:29:36   21   that is that we believe that Samsung's infringement of the

09:29:41   22   '311 patent was willful.

09:29:41   23            So Mr. Shaikh told you that they came up with the

09:29:51   24   idea in January of 2011.      The three core elements of their

09:29:55   25   invention was metal mesh, flexible substrate, wrap around
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 61 of 118 PageID #: 16305
                                                                                     908



09:29:58    1   an edge.

09:29:59    2              He testified that over the next six months, they

09:30:03    3   diligently built a working prototype, the Jolle project,

09:30:08    4   which they shipped working units of in July -- on July 8th,

09:30:13    5   2011.

09:30:13    6              They then filed a patent, and that patent covered

09:30:19    7   the essential elements, those core three elements, metal

09:30:23    8   mesh, flexible substrate, wrap around an edge.

09:30:27    9              The embodiment that they had built, Atmel, did use

09:30:32   10   copper wires, and it used PET, and those were the

09:30:36   11   embodiments, an example.      Atmel was trying to sell sensors,

09:30:41   12   and they happened to use that in their embodiment.

09:30:43   13              But the claims covered everything above the line,

09:30:48   14   and I've drawn that line because it's important.

09:30:50   15   Everything above the line matters.         Everything below the

09:30:53   16   line does not.

09:30:54   17              The judge has been telling you throughout trial,

09:30:57   18   it's the claims, it's the claims, it's the claims, not the

09:30:59   19   embodiments.

09:31:00   20              So then we saw evidence that Atmel disclosed their

09:31:07   21   invention throughout 2011, 2012, all the way through 2016.

09:31:13   22   Why did they do that?      Because Atmel was trying to sell

09:31:17   23   sensors to Samsung Display.       This evidence was unrebutted.

09:31:24   24   Samsung did not provide anyone with personal knowledge to

09:31:27   25   say they did not get this information.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 62 of 118 PageID #: 16306
                                                                                     909



09:31:32    1            And one of those documents was PTX-650, which

09:31:36    2   Mr. Shaikh testified about.       And Mr. Shaikh showed them,

09:31:39    3   showed Samsung, what could happen if you -- with a flexible

09:31:45    4   sensor on a flexible substrate that you wrap around the

09:31:47    5   edge.   You can get rid of the border altogether.           He called

09:31:50    6   it "zero border."     He called it "edge to edge."         But he

09:31:54    7   showed this to Samsung.

09:31:57    8            He testified that he was concerned about

09:32:02    9   disclosing his invention to Samsung, that it might leak

09:32:06   10   out, but that he was genuinely -- he genuinely believed

09:32:12   11   that Samsung was interested in buying sensors.

09:32:15   12            We learned later, through Mr. Kwak in this trial,

09:32:18   13   that they had no intention of buying sensors from Atmel at

09:32:22   14   all, but they led Atmel to believe that they did.            Why?    So

09:32:26   15   that they would continue to disclose their invention over

09:32:29   16   those years.   And they did.

09:32:33   17            Throughout 2016, we saw unrebutted evidence that

09:32:37   18   Atmel made presentation after presentation.           Then the

09:32:40   19   patent issues on February 2016.        And then Samsung finds out

09:32:48   20   about the patent.

09:32:48   21            PTX-103, we showed you unrebutted evidence and

09:32:53   22   they admitted that they had the patent in March 2016.

09:32:57   23            And then they came up with their first infringing

09:33:02   24   product, the S8 in 2017.      And what were the features of

09:33:06   25   that?   It had a metal mesh sensor, it had a flexible
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 63 of 118 PageID #: 16307
                                                                                     910



09:33:12    1   substrate that wrapped around the edge.

09:33:13    2              Now, it happened to also use aluminum titanium

09:33:21    3   wires and a TFE substrate.       But look at what they took.

09:33:26    4   Out of the things on the left, what did they take?            Only

09:33:29    5   the invention.     They didn't want the embodiment.         They only

09:33:32    6   took what mattered, Mr. Shaikh's patent, the patented

09:33:39    7   invention.

09:33:39    8              Their response is to try to distract you.          Well,

09:33:43    9   we didn't take it because we didn't take the copper, we

09:33:46   10   didn't take the PAT -- PET.        That is all stuff below the

09:33:50   11   line, stuff that doesn't matter.        All they took was the

09:33:53   12   invention.     And why?    Because it is these essential

09:33:57   13   elements that Mr. Shaikh said give them the zero border,

09:34:01   14   edge to edge display, and that is exactly what Mr. Repice,

09:34:06   15   from Samsung, said gives Samsung its signature infinity

09:34:12   16   display.

09:34:12   17              That's what they took.

09:34:14   18              Now, they deny it.    They say, well, we didn't take

09:34:19   19   it from Atmel.     Okay.    So let's see what the evidence

09:34:25   20   showed.     And here I'm going to point you to a lack of

09:34:28   21   evidence.     Samsung is the most innovative Mobile Display

09:34:33   22   Company in the world.       They told you so.

09:34:35   23              Samsung is a company of tens of thousands of

09:34:39   24   inventors.     They told you so.

09:34:41   25              If they had come up with this idea of wrapping
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 64 of 118 PageID #: 16308
                                                                                     911



09:34:47    1   around an edge using metal mesh -- metal mesh to wrap

09:34:51    2   around an edge and get rid of the border altogether, they

09:34:54    3   would be holding it up screaming at the top of their lungs,

09:34:58    4   we had it first.

09:34:59    5              No.   Absolute silence.    They did not bring a

09:35:05    6   single witness here, did not show you a single document to

09:35:08    7   show you that they had that idea first.          Thousands of

09:35:13    8   engineers, thousands of inventors.         They were working on

09:35:17    9   substrates.      They were working on OLED.      They were working

09:35:20   10   in this space.      And it wasn't until Mr. Shaikh walked into

09:35:25   11   their office and showed them the '650 [sic] and what it

09:35:31   12   could do that they got that idea.

09:35:35   13              Now, once they got that idea, they used it

09:35:40   14   continuously.      The S8 was the first, and they have

09:35:43   15   continued to use it.      And this is important, they will

09:35:45   16   continue to use it.      The '311 patent goes on, doesn't

09:35:50   17   expire until 2031.

09:35:57   18              So when you get to the question on the verdict

09:36:00   19   form about lump sum versus running royalty, it's really

09:36:04   20   important that you check running royalty because that's the

09:36:05   21   only way to compensate Solas for Samsung's continued use of

09:36:11   22   the '311 patent all the way until the '311 -- until 2031.

09:36:15   23              All right.   Let's talk about the other two

09:36:21   24   patents.

09:36:23   25              The '450, we showed you -- this is the stacking
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 65 of 118 PageID #: 16309
                                                                                     912



09:36:25    1   patent, and we showed you -- Mr. Credelle walked you

09:36:29    2   through every single element of this.         They have questioned

09:36:34    3   two of these.    I'm going to focus on one of them, that the

09:36:37    4   image data is supplied externally.

09:36:39    5            First they questioned the connected --

09:36:45    6   Mr. Credelle showed you that it's connected through the

09:36:47    7   contact hole.    Dr. Fontecchio admitted it was electrically

09:36:50    8   connected.

09:36:51    9            The next issue that they challenge is whether

09:36:55   10   there is image data supplied externally through the

09:37:00   11   selection transistor.      We showed you that the image data

09:37:04   12   comes in through this data line, that it comes in through

09:37:08   13   T2, through T1, and through the selection transistor, just

09:37:12   14   like the claim requires.

09:37:13   15            Mr. Credelle testified that it does, as well.

09:37:19   16   Image data supplied externally through that selection

09:37:23   17   transistor?

09:37:23   18            Yes, it is.

09:37:24   19            And Dr. Fontecchio admitted on cross-examination

09:37:27   20   that the image data signal is an external data line, and it

09:37:30   21   goes through T3.

09:37:31   22            We've met every element of the '450 patent, and

09:37:34   23   we're going to ask you to find that it was infringed.

09:37:37   24            On the '338, this is that complicated circuit

09:37:42   25   diagram that had the driving transistor, the holding
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 66 of 118 PageID #: 16310
                                                                                     913



09:37:45    1   transistor, and the switch transistor.          We showed you every

09:37:48    2   element.

09:37:48    3              Mr. Credelle walked you through step-by-step, and

09:37:52    4   I -- we did our level best to teach you that circuit and

09:37:57    5   why these elements are met.

09:37:58    6              They challenged several of these, and I'll go

09:38:03    7   through them real quick.      They challenged whether it's

09:38:07    8   connected.    We've already talked about that.         Mr. Credelle

09:38:09    9   and Dr. Fontecchio admitted they're electrically connected.

09:38:14   10              I do want to spend one minute on the write

09:38:17   11   current.

09:38:17   12              So Mr. Credelle testified that the switch

09:38:20   13   transistor makes a write current flow between the drain and

09:38:25   14   source of the driving transistor.        And remember, we saw

09:38:27   15   that timing diagram that had the data-writing period, and

09:38:31   16   it is during the data-writing period that data gets written

09:38:35   17   to the voltage on that lower capacitor.

09:38:43   18              And this write current is a pull-out current. Why?

09:38:45   19   Because the data comes in, and instead of going down to the

09:38:52   20   OLED, instead, it goes this way and up.          It does not go

09:38:58   21   down to the OLED.     And that's what we showed you.         That's

09:39:04   22   why this is a pull-out current that meets the Court's claim

09:39:06   23   construction.    That's what Mr. Credelle testified.

09:39:07   24              He said -- we asked him:      Why is this a pull-out

09:39:11   25   current?
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 67 of 118 PageID #: 16311
                                                                                     914



09:39:11    1              Because it's pulled out of the current in the

09:39:15    2   step, this writing step, as opposed to going through the

09:39:18    3   OLED material.

09:39:18    4              Dr. Fontecchio said:     Well, it's not a pull-out

09:39:25    5   current.    It's a push-in current.

09:39:27    6              But he told you he'd never even used that term

09:39:30    7   before, had no idea what pull-out meant.

09:39:33    8              And going back one step.      Remember his diagram

09:39:37    9   didn't show you that it went up to the capacitor.            His

09:39:40   10   diagram stopped there, and I had to elicit on

09:39:42   11   cross-examination that he failed to show you that?            And

09:39:46   12   then he admitted that, well, an equal -- an equal current

09:39:50   13   also goes up, just like Dr. -- Mr. Credelle said.            He

09:39:57   14   admitted that on cross-examination and admitted that that

09:39:59   15   was not something that he showed you.

09:40:01   16              The next element that they challenge is holding

09:40:12   17   transistor.    The holding transistor, we explained, is T3,

09:40:14   18   and it holds the voltage on Vcap because when it turns off,

09:40:21   19   the voltage can't leak out.       That's what we showed you.

09:40:25   20   That's what Mr. Credelle testified.         Why is it a holding

09:40:28   21   transistor?    Because when it's turned off, the voltage

09:40:32   22   can't leak out.

09:40:33   23              And Dr. Fontecchio admitted the exact same thing,

09:40:35   24   when it turns off, it holds that voltage on Vcap because

09:40:40   25   there's no place to go?
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 68 of 118 PageID #: 16312
                                                                                     915



09:40:42    1            And he said:     Approximately.

09:40:44    2            He also hid the ball and failed to show you

09:40:48    3   information.   You remember that testimony.

09:40:50    4            Ladies and gentlemen, we showed you all of the

09:40:51    5   elements of the '338, the '450 and the -- and the '311.

09:40:58    6            So when you get to the verdict form, we are going

09:41:00    7   to ask you to check yes, have we proven by preponderance of

09:41:04    8   the evidence that Samsung infringed any of the claims.

09:41:08    9            And when you get to Question 3, we are going to

09:41:11   10   ask you to find, yes, that Samsung acted willfully because

09:41:17   11   the evidence supports that finding, as well.

09:41:19   12            Now, I'll talk to you briefly about damages.

09:41:22   13   Damages also comes down to credibility, the credibility of

09:41:26   14   Mr. Dell versus that of Mr. Martinez.

09:41:29   15            Mr. Dell was clear, he was forthright with you,

09:41:35   16   both on direct and cross, and he applied the law.            He

09:41:40   17   awarded damages -- calculated damages in accordance with

09:41:46   18   Judge's instructions.

09:41:47   19            Mr. Martinez, did not follow the law.           Instead he

09:41:51   20   gave you the ludicrous, ludicrous assertion that the

09:41:56   21   purchase price that Solas paid for these patents is an

09:42:01   22   absolute ceiling on damages.       That does not comport with

09:42:04   23   the Judge's instructions, it does not comport with the law,

09:42:07   24   and most importantly, it does not comport with your common

09:42:09   25   sense.   That is an absurd assertion.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 69 of 118 PageID #: 16313
                                                                                     916



09:42:13    1              The Court's instructions tell you you have to base

09:42:19    2   damages.    The only way to properly do it is based on the

09:42:23    3   Defendants' use.     Mr. Martinez didn't do that.

09:42:26    4              With respect to the smallest salable patent

09:42:34    5   practicing unit, we presented Mr. Credelle to testify that

09:42:36    6   the smallest unit that practices those elements is the OLED

09:42:39    7   display module.     We put him up there.      He was there to

09:42:46    8   defend his opinion on cross-examination.          And, importantly,

09:42:50    9   this is just a small sliver of the phone.          This is a small

09:42:54   10   portion of the total cost of the phone, the total revenue

09:42:57   11   of the phone, and it's only this small sliver on which

09:43:04   12   Mr. Dell uses as the base to apply the small royalty later.

09:43:08   13              For cost savings, we presented Samsung's own

09:43:12   14   documents because Mr. Dell relied on that for cost savings

09:43:16   15   for the '311 damages.      It was unrebutted, and they

09:43:19   16   presented no documents in response.         Mr. Martinez says

09:43:23   17   they're just wrong but presented nothing in response.

09:43:26   18              On the patent as to whether -- UDC versus Casio,

09:43:34   19   this came down to the experts.        Mr. Credelle said UDC.

09:43:39   20   Mr. -- Dr. Fontecchio says Casio.        It's a credibility

09:43:43   21   determination.     The UDC were OLED patents, and Casio were

09:43:48   22   LCD.

09:43:48   23              The damages statute says you have to look at use,

09:43:54   24   and that's what Mr. Dell did.       You've seen these before.

09:43:56   25   He looked at how many modules, the average price and
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 70 of 118 PageID #: 16314
                                                                                     917



09:44:00    1   revenue, and that's what he used as his base.           He applied

09:44:03    2   the royalty, and that gave you these damages that was

09:44:07    3   supported by the evidence.

09:44:08    4              And, ladies and gentlemen, when you get to the

09:44:11    5   question on damages, these are the numbers we're going to

09:44:13    6   ask you to write in.

09:44:14    7              The damages support -- the evidence supports a

09:44:17    8   finding that the proper damages for the '450 patent are

09:44:25    9   $25,824,919.    Those for the '338 patent are $27,326,497.

09:44:34   10   And those for the '311 are $35,412,046.

09:44:42   11              Thank you very much. Ladies and gentlemen, I'll be

09:44:45   12   back after Mr. Credelle -- Mr. Haslam.

09:44:55   13              THE COURT:    Defendants may now present their

09:44:57   14   closing argument.       Would you like a warning on your time,

09:45:00   15   counsel.

09:45:00   16              MR. HASLAM:    10 minutes, please.

09:45:02   17              THE COURT:    I will give you a warning when you

09:45:04   18   have 10 minutes remaining.       You may proceed with your

09:45:09   19   closing when you're ready.

09:45:21   20              MR. HASLAM:    Good morning.    I want to add my

09:45:23   21   thanks to the hard work that you've put in the last week.

09:45:28   22   This has been a trying time, and being on a jury when you

09:45:31   23   hear evidence sort of from the end of a fire hose is not

09:45:36   24   easy.   You put in long days, you stayed late in the

09:45:42   25   evening, and you've been here every day listening intently.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 71 of 118 PageID #: 16315
                                                                                     918



09:45:45    1   And on behalf of myself, my client, and my team, we thank

09:45:49    2   you for helping us decide a dispute that a week ago you

09:45:52    3   knew nothing about.

09:45:54    4              When I had a chance to speak to you at the

09:45:58    5   beginning of the case, I said this was a case about

09:46:01    6   innovation.    Not the innovation of Solas and not the

09:46:07    7   innovation of Casio or Atmel, but the innovation of Samsung

09:46:11    8   Display.

09:46:11    9              We showed you that Samsung Display made the first

09:46:17   10   OLED display for smartphones.       They had the first flexible

09:46:26   11   OLED display, and they had the first integrated touch

09:46:29   12   sensor.

09:46:29   13              That technology is world class and world leading.

09:46:37   14   The proof of that is not only the success of the Galaxy

09:46:40   15   smartphones, but also the fact that those displays are used

09:46:45   16   in the Apple iPhone and the Google Pixel.

09:46:51   17              The innovation that led to Samsung's

09:46:57   18   seven-transistor design required new designs, new

09:47:00   19   structures, and new materials.

09:47:02   20              Now, we brought Mr. Kwak here who was the engineer

09:47:09   21   at Samsung who had spent 20 years working on OLED displays,

09:47:16   22   got awarded 160 patents.      He designed the seven-transistor

09:47:23   23   circuit, and he led the SDC team that designed the Y-OCTA

09:47:28   24   display with integrated touch sensors.

09:47:30   25              It's no surprise, then, that the experts all
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 72 of 118 PageID #: 16316
                                                                                     919



09:47:32    1   relied on his testimony.      He was here.

09:47:39    2            Solas could have asked him about the parts, about

09:47:44    3   how they operated, what were the individual transistors,

09:47:50    4   and what did they do.      Think back on the cross-examination,

09:47:54    5   they didn't ask him about that circuit, they didn't.

09:48:00    6            Now, Mr. Fenster, just said this is a case about

09:48:07    7   credibility.   And I sort of agree with him.          But the case

09:48:11    8   you heard from Solas wasn't based on fact.           Solas told you

09:48:16    9   in opening that Mr. Credelle would slowly walk you through

09:48:21   10   the case, and he previewed that it was going to take a long

09:48:26   11   time.

09:48:26   12            When it came for them time to make their case,

09:48:29   13   what did you see?     A lot of slides.      And the slides had

09:48:36   14   Samsung documents on it, but the next slide had just

09:48:42   15   Mr. Credelle's drawings not based on those.

09:48:48   16            Instead of actual pictures, Mr. Credelle time and

09:48:50   17   time again put up his rendition of the Samsung documents.

09:48:58   18   He didn't rely on the documents themselves.

09:48:59   19            Suppose your neighbor sells their house and moves

09:49:06   20   and somebody moves in.      About a month later, they come over

09:49:11   21   to your house, and they say, hey, half your property is

09:49:15   22   on -- is on my property.      And they say I've got 10 surveys

09:49:22   23   to show you to prove it.      You might say, well, let me see

09:49:26   24   the surveys.

09:49:27   25            So the new neighbor goes home, comes back with a
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 73 of 118 PageID #: 16317
                                                                                     920



09:49:32    1   map and a Crayon on it that says, well, here's that shows

09:49:38    2   your property is on mine.

09:49:42    3             That's what we saw time and time again from

09:49:46    4   Mr. Credelle.

09:49:49    5             And I want to start as one example, the '450,

09:49:55    6   Mr. Fenster didn't talk about this limitation, but we spent

09:49:59    7   a lot of time on it, the organic luminescent layer formed

09:50:03    8   on said at least one first electrode.         A mouthful.     But the

09:50:09    9   issue is, where was the electroluminescent layer?            It had

09:50:15   10   to be over or covering certain transistors.

09:50:19   11             And what did Mr. Credelle show you?         He showed you

09:50:27   12   the picture on the right.       We showed you the picture on the

09:50:32   13   left.    The picture on the left was in Mr. Credelle's expert

09:50:38   14   report that he provided to us before trial.

09:50:42   15             He swore under oath when he signed that report

09:50:47   16   that this was true and accurate, and you can see the

09:50:52   17   electroluminescent layer, which is the red, the green, and

09:50:57   18   the blue, is inside the little lines that it's supposed to

09:51:02   19   be in.    That's where the electroluminescent layer is, and

09:51:08   20   that doesn't infringe.

09:51:09   21             Mr. Credelle had to demonstrate that the

09:51:16   22   electroluminescent layer was outside of those boxes, and

09:51:22   23   that's what he drew on the right.        And you can see in

09:51:27   24   his -- he still has those little red and blue boxes, but he

09:51:33   25   drew the layer outside it.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 74 of 118 PageID #: 16318
                                                                                     921



09:51:36    1            But what did he say on cross-examination?            I don't

09:51:39    2   have any direct evidence of that.        I don't have any direct

09:51:45    3   evidence of that.

09:51:46    4            You're asking for $88 million, and you don't have

09:51:50    5   any direct evidence of that?

09:51:52    6            Who did have the direct evidence of that?

09:52:00    7            You heard Mr. Padian say that before this lawsuit,

09:52:04    8   they hired two of the best companies to tear down the

09:52:08    9   Samsung phones, and he even said they tore it down

09:52:15   10   layer-by-layer.

09:52:20   11            If they wanted to show you where the

09:52:23   12   electroluminescent material was in fact, why didn't they

09:52:31   13   show you those teardowns?       He spent millions of dollars on

09:52:36   14   it.   We didn't see it, and Mr. Credelle didn't see it.

09:52:39   15            Why not?    Mr. Credelle knew that the teardown

09:52:47   16   would show where it was.      Remember, he said, I'll give you

09:52:52   17   my Samsung phone, and you can tear it down.           What was the

09:52:57   18   response?   It's too expensive.

09:53:02   19            Too expensive?     In a lawsuit where you're seeking

09:53:07   20   $88 million, it's too expensive?        And in any event, they

09:53:12   21   had already spent million of dollars doing it.            Why do you

09:53:17   22   think that they didn't give those drawings -- those

09:53:20   23   teardowns to Mr. Credelle?       Because they wouldn't support

09:53:24   24   the hand-drawn figures that he put in what he showed you.

09:53:33   25            You want to talk about credibility, there it is.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 75 of 118 PageID #: 16319
                                                                                     922



09:53:41    1   They're probably still in his office.         And I think the

09:53:45    2   reason that you didn't see them is because they support

09:53:49    3   what Samsung is saying.      The electroluminescent layer --

09:53:52    4   material is right where it's supposed to be, not where

09:53:55    5   Mr. Credelle drew it in order to prove infringement.

09:53:57    6            And if you believe that, then there is no

09:54:02    7   infringement of the '450 patent.

09:54:05    8            Let me give you another example.          Claim 7 -- I'm

09:54:14    9   going to move to the '311 patent.        Claim 7 requires two

09:54:23   10   things, a substantially flexible substrate and a touch

09:54:28   11   sensor on that substrate.       And those two features wrap

09:54:37   12   around the edge of the display.

09:54:40   13            The display is not part of the claim.           The two

09:54:46   14   features, the substrate and the touch sensor, have to wrap

09:54:50   15   around the edge of the display.

09:54:55   16            Let me sort of try to give you a sense, I think,

09:55:00   17   of what we believe the difference is between what the '311

09:55:03   18   patent claims and what's -- Samsung does.

09:55:07   19            Think of wallpaper.       Wallpaper, you have the

09:55:12   20   paper, and then you put a print on top of it.           And then you

09:55:17   21   take it and you put glue on it and you hang it on the wall.

09:55:22   22   And if you've ever tried to do wallpaper, it's sometimes

09:55:25   23   difficult to line up the seams and line up the prints, and

09:55:30   24   it's messy.

09:55:35   25            Samsung did away with the wallpaper.           They paint
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 76 of 118 PageID #: 16320
                                                                                     923



09:55:38    1   the wall.     The two are different.     The two are very

09:55:41    2   different.

09:55:45    3              I've shown you Figure 7, which is an example just

09:55:49    4   to demonstrate this.     Figure 7 shows the substrate and the

09:55:54    5   touch sensor, which are in yellow, and you can see the

09:55:59    6   display, which is below, and the cover above, which are not

09:56:02    7   part of the claim.

09:56:06    8              The touch sensor and the substrate are separate

09:56:09    9   from the display.     And in the Samsung products, the touch

09:56:15   10   sensor is on top of the display, and the substrate is part

09:56:20   11   of the phone -- part of the display.         And if it's part of

09:56:24   12   the display, it is not the separate substrate and touch

09:56:28   13   sensor of the patent.

09:56:29   14              So the issue really is:      What is this thin-film

09:56:36   15   encapsulation layer?

09:56:38   16              We showed you a document from the Samsung

09:56:43   17   documents that specifically talks about the panel, the

09:56:47   18   display.     And it shows you that the TFE layer, the first

09:56:53   19   CVD layer, the second CVD layer, the monomer, the TFE, is

09:57:02   20   actually the top part of the display.

09:57:05   21              And Mr. Kwak told you that if the TFE layer is not

09:57:12   22   on the display, that within an hour, that material will

09:57:17   23   stop working, and there will be no light emitted from it.

09:57:23   24   It is the -- it is the part of the display which protects

09:57:27   25   the OLED.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 77 of 118 PageID #: 16321
                                                                                     924



09:57:28    1              Now, you heard from Mr. Credelle that the TFE is

09:57:34    2   not part of the display because it doesn't emit light.

09:57:39    3   Well, that's like saying the glass around the light bulb,

09:57:46    4   which protects the filament inside, isn't part of the light

09:57:50    5   bulb because it doesn't emit light, but we all know the

09:57:54    6   glass is a part of the light bulb.         It protects it from the

09:57:57    7   air, from moisture, and from dirt getting into it, just

09:58:03    8   like the TFE layer protects the display in the Samsung

09:58:11    9   devices.

09:58:11   10              Now, Dr. Sierros also talked to you about the TFE

09:58:16   11   layer, and he told you that it is an essential integral

09:58:20   12   part.    Now, Dr. Sierros is a professor.        We took him out of

09:58:25   13   the classroom and put him in the courtroom, and it didn't

09:58:28   14   go very well.     This may not be what he's cut out for.          But

09:58:34   15   the one thing I submit to you is he is an expert in the

09:58:38   16   field.     The judge accepted him as an expert, and they

09:58:42   17   didn't quibble about it.

09:58:47   18              And the one other thing is, I think we all can

09:58:52   19   agree that what he said was honest, and what he said is:

09:58:55   20   You had to have the TFE layer as part of the display in

09:58:58   21   order to protect it and protect the luminescent material

09:59:05   22   from being destroyed.

09:59:06   23              Now, what did Mr. Credelle show you?         Mr. Credelle

09:59:13   24   showed you the document on the left.         Notice on that slide,

09:59:16   25   there is no citation to a Samsung document.           That's because
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 78 of 118 PageID #: 16322
                                                                                     925



09:59:21    1   this is another drawing he made up.         There is no document

09:59:28    2   that shows the OLED display being separate from the TFE.

09:59:31    3   We just see, on the right, the document where it shows it

09:59:34    4   as part of the display.

09:59:37    5              And the document he's relying on, which is the

09:59:40    6   touch sensor, simply is discussing that here are the

09:59:44    7   layers, the colored layers.       The YL -- YILD in the blue and

09:59:53    8   the red, that's the touch sensor, and it's showing simply

09:59:55    9   that it happens to be on top of the TFE layer.            But that's

10:00:03   10   natural.    Because as we see on the right-hand side, the TFE

10:00:05   11   is the top part of the display.

10:00:07   12              So if you're going to tell somebody in a document

10:00:11   13   where to put the touch sensor, you're going to tell them to

10:00:14   14   put it on top of the display, which happens to be on top of

10:00:16   15   the TFE layer.    That document doesn't support the fact that

10:00:18   16   the TFE layer is not part of the display.

10:00:21   17              The second issue in the -- we're talking about

10:00:28   18   with the '311 is wrapping around an edge.          I've got my --

10:00:36   19   just a pad of paper here, and if you flex the edges, the

10:00:42   20   edge really doesn't move.       I don't think you can see two

10:00:48   21   separate surfaces when you just bend the edges.            And even

10:00:57   22   if you could and even if that wraps around the edge, is

10:01:01   23   that worth $35 million?      I don't think so.

10:01:04   24              Finally, you also heard about the Z Flip.          That's

10:01:13   25   the phone, and it's DTX-471.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 79 of 118 PageID #: 16323
                                                                                     926



10:01:17    1            The flat display when you open it up, touch sensor

10:01:23    2   is on the display, the display is underneath.           What happens

10:01:29    3   when you fold it up?     The display wraps around the touch

10:01:38    4   sensor, not the other way around.

10:01:39    5            And on this one, I'd just ask you to remember the

10:01:42    6   example about wrapping a Christmas present, where the paper

10:01:46    7   goes on the outside, not the inside.

10:01:49    8            Now I'm going to turn briefly and I'm going to run

10:01:57    9   through the '338 patent.

10:01:58   10            You repeatedly heard this week, it's the words of

10:02:07   11   the claim which matter.      The words are what define the

10:02:10   12   boundaries of the claim.      By focusing on the words, I'm

10:02:16   13   going to show you why we don't infringe.

10:02:18   14            I'm going to start with a switch transistor, which

10:02:31   15   makes a write current flow between the drain and the source

10:02:36   16   of the driving transistor.       And the Court told you the

10:02:39   17   write current is a pull-out current, pull-out.            Out isn't

10:02:45   18   in.   It's as simple as that.

10:02:49   19            Mr. Kwak showed you that what happens with the

10:02:55   20   selection transistor -- the switch transistor is the

10:03:00   21   current comes in from outside, and it goes around to the

10:03:11   22   capacitor.   It doesn't leave the circuit.

10:03:16   23            Mr. -- Dr. Fontecchio also said they have a

10:03:19   24   push-in current.    Think of this as a highway with an

10:03:23   25   on-ramp and an off-ramp.      The off-ramp takes cars off the
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 80 of 118 PageID #: 16324
                                                                                     927



10:03:30    1   highway.    The on-ramp puts cars on the highway.

10:03:34    2              The '338 took cars off the highway on the

10:03:39    3   off-ramp, the pull-out ramp.

10:03:43    4              Samsung uses the on-ramp, it puts current into the

10:03:47    5   circuit.

10:03:48    6              Boy, you don't want to get those mixed up if

10:03:53    7   you're on the highway.

10:03:54    8              So it's clear, I think, that a pull-out current is

10:04:01    9   not a push-in current.      And Mr. Credelle himself told you

10:04:05   10   the significance of this.

10:04:08   11              He said:   Every word can be important.        Sometimes

10:04:14   12   it's the difference between "on" and "in" that can make a

10:04:22   13   difference in a claim.      He said that to you on March 2nd.

10:04:25   14              Well, this is one of those cases.        In isn't out.

10:04:37   15              Now, I'm going to take a look at the -- another

10:04:40   16   limitation, the holding transistor which holds a voltage

10:04:44   17   between the gate and the source.        A transistor has two

10:04:50   18   ends, a left and a right end and a gate on top, a switch on

10:04:55   19   top.

10:04:56   20              In this field, they happen to call them the source

10:04:59   21   and the drain.    It's left and right.       The question is:      In

10:05:03   22   this case, what does the holding transistor, which they say

10:05:08   23   is T3, connect to?

10:05:09   24              T3 is connected to the gate and the drain of T1,

10:05:23   25   not the gate and the source, which is up on top.            It's as
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 81 of 118 PageID #: 16325
                                                                                     928



10:05:28    1   simple as that.     They've got the wrong end connected, and

10:05:32    2   the reason this is important is Samsung's seven-transistor

10:05:37    3   design had to come up with a different concept in order to

10:05:39    4   make it work.

10:05:40    5             Dr. Fontecchio also confirmed that it's located

10:05:54    6   between the gate and the drain, not the gate and the

10:05:57    7   source.

10:05:57    8             Next in the '338 is a driving transistor, one

10:06:06    9   of -- one of the source and drain, which is connected to

10:06:10   10   the pixel electrode.

10:06:15   11             In the Samsung circuit, Mr. Kwak told you that T6,

10:06:20   12   which is a transistor between the driving transistor T1 and

10:06:27   13   the electrode, is there to disconnect T1 from T6.

10:06:32   14             Dr. Fontecchio said the same thing.

10:06:41   15             What was the argument you heard to try to satisfy

10:06:43   16   this claim limitation?      Mr. Credelle added the word

10:06:49   17   "electrically connected."       He said, well, it's electrically

10:06:54   18   connected.   But if it's electrically connected, he

10:06:58   19   admitted, it is connected to both the source and drain

10:07:01   20   because T1 is on.

10:07:03   21             Well, if you're connected to both, you're not

10:07:06   22   connected to one of.

10:07:10   23             When I take my seven-year-old grandson across the

10:07:14   24   street, I tell him to take one of my hands.           He takes one.

10:07:18   25   He doesn't take both.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 82 of 118 PageID #: 16326
                                                                                     929



10:07:20    1              But that's what their argument is, that it's

10:07:23    2   electrically connected in -- connected to both, but the

10:07:27    3   claim requires being connected to just one of.

10:07:30    4              Now, I want to go back just briefly to the '450

10:07:35    5   patent, again.     I've heard a lot about the selection

10:07:38    6   transistor, it gets image data supplied externally through

10:07:44    7   the selection transistor.

10:07:46    8              Let me put it this way:      Suppose a circuit is a

10:07:51    9   house.     It's got a front door, T2.      It's got a door to the

10:07:58   10   bathroom, T3.     It's got a door inside the bedroom, T1.          The

10:08:04   11   claim requires an external signal.         How does somebody get

10:08:10   12   into a house from outside?       How do you get into a house

10:08:13   13   from an external source?      You go through the front door.

10:08:17   14              Once you're inside, you can go through the door to

10:08:21   15   the bedroom or the door to a den or the door to an office.

10:08:26   16   But now you're inside the house.        This claim is talking

10:08:30   17   about:     How do you get into the house?       How do you take

10:08:35   18   something from outside or external and put it inside?

10:08:40   19              Mr. Credelle focused on T3.      That's an inside

10:08:48   20   door.     It's not the external door that receives people from

10:08:51   21   outside with the external signal.

10:08:53   22              Both Mr. Fontecchio -- Dr. Fontecchio and

10:09:05   23   Mr. Credelle both agreed that the external connection is to

10:09:08   24   T2.     It does, which means it's connected.

10:09:13   25              Now, you heard the allegation about copying, but I
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 83 of 118 PageID #: 16327
                                                                                     930



10:09:20    1   think Mr. Kwak said there was no copying of the Atmel

10:09:25    2   technology.   He testified to that.        They really didn't

10:09:30    3   cross-examine him on it.

10:09:32    4            He also said:     I'm prepared to talk and answer any

10:09:36    5   questions on that topic.      Did they ask him any?        No.

10:09:42    6            I put a timeline up here which shows the

10:09:47    7   development by Samsung Display of its integrated touch

10:09:56    8   sensor, patented in 2009, flat-panel display integrated

10:09:59    9   with touchscreen panel, September 14th, 2010.           And as he

10:10:06   10   said, there was no information on Atmel's metal mesh that

10:10:09   11   was used to design Y-OCTA.       Y-OCTA as an internal mesh is

10:10:15   12   their own technology.

10:10:16   13            And, remember, Mr. Fenster told you in opening

10:10:26   14   that Atmel didn't invent metal mesh sensors.           You heard

10:10:29   15   about the patent, the 3M, Mr. Frey, which the examiner

10:10:33   16   cited which showed before Atmel a metal mesh touch sensor.

10:10:37   17            We showed you the two patents that Samsung Display

10:10:45   18   had on the integrated touch sensor, both one in 2009 filed

10:10:51   19   and the other in 2010, that came before Atmel.

10:10:54   20            And, Mr. Beall, can we pull up the March 3rd

10:11:01   21   sealed transcript at Pages -- Page 96, 7 to 10?

10:11:05   22            Mr. Fenster told you that Samsung didn't know

10:11:13   23   about metal meshes until Atmel told them.

10:11:17   24            Mr. Kwak was asked:       In 2010, did Samsung Display

10:11:23   25   have other publications about using metal mesh for the
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 84 of 118 PageID #: 16328
                                                                                     931



10:11:28    1   touch electrodes?

10:11:30    2             Yes, that's correct.

10:11:31    3             Want credibility of the presentations, there it

10:11:38    4   is.   Their whole case on copying and their whole case on

10:11:41    5   willfulness rests on, we taught Samsung metal mesh.             They

10:11:50    6   didn't.   Samsung was already thinking about that back in

10:11:56    7   2009 and 2010 when they were getting ready and developing

10:12:04    8   and trying to develop the integrated touch sensor.

10:12:06    9             And how did their innovation accomplish that?

10:12:10   10   They removed the separate substrate that would attach to

10:12:14   11   the display.      Remember, you had a separate substrate and a

10:12:19   12   separate touch sensor and you would glue it on the display.

10:12:24   13   They got rid of the separate substrate, and that's one of

10:12:27   14   the elements of the claim, flexible substrate.            They got

10:12:30   15   rid of it.      They put that directly on top of the display.

10:12:36   16   And they removed the gluing step.

10:12:38   17             So there's no infringement, we believe, on

10:12:45   18   multiple grounds on these patents.         And if you agree with

10:12:49   19   that, then you should answer Question 1, no.

10:12:54   20             Now, we did present two arguments, but before I

10:13:00   21   get there, I apologize.      I put up some testimony from

10:13:04   22   Mr. Shaikh asking him:      Did you ever try to print a touch

10:13:11   23   sensor directly on a display?

10:13:12   24             No.

10:13:12   25             They couldn't have because Atmel didn't make
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 85 of 118 PageID #: 16329
                                                                                     932



10:13:16    1   displays.    They had to sell a separate touch sensor on a

10:13:20    2   separate substrate because they didn't make displays.

10:13:23    3              And when Samsung Display told them that they were

10:13:28    4   going to try to print the touch sensor on the display, he

10:13:31    5   knew that was something that he hadn't tried.

10:13:35    6              And on credibility, remember this, when I asked

10:13:41    7   him, Mr. Shaikh, did Samsung tell you that they were going

10:13:46    8   to print it directly on the substrate?          What did he say?

10:13:50    9   No.

10:13:50   10              When I confronted him with his testimony, he said,

10:13:53   11   oh, well, I was talking about Samsung Electronics, not

10:13:57   12   Samsung Display.

10:13:57   13              That's not a forthright answer.       He should have

10:14:03   14   just fessed up, yeah, they told me.         And I knew I couldn't

10:14:08   15   do that.

10:14:09   16              I'm going to go over quickly the invalidity of

10:14:12   17   Claims 4 and 5 of the '450 patent.

10:14:14   18              You saw Dr. Fontecchio checked every box that was

10:14:18   19   present in Utsugi.

10:14:21   20              The two issues they contest are whether the

10:14:24   21   electrode limitation was there, at least the first

10:14:27   22   electrode.    Dr. Fontecchio said it was.

10:14:30   23              The second limitation is whether or not the

10:14:33   24   insulation covered both transistors.         And as Dr. Fontecchio

10:14:39   25   indicated, he built a model based on the words that were
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 86 of 118 PageID #: 16330
                                                                                     933



10:14:44    1   exactly in Utsugi that told him how he was making his

10:14:49    2   product, and he made a model that followed that.

10:14:53    3            And he confirmed, which is up on the top

10:14:56    4   right-hand side, he confirmed that his model looked just

10:15:03    5   like the Figure 5 in the patent.        And that's the one that

10:15:10    6   was taken along the horizontal cut.

10:15:11    7            And as he indicated, the second transistor is down

10:15:13    8   here at the bottom.     So the lower picture shows the

10:15:16    9   vertical cut.     And you can see the second transistor there.

10:15:19   10            So there were two transistors.         And that was the

10:15:21   11   big fight on cross-examination, did Utsugi have the second

10:15:30   12   transistor, and was there an insulation layer over it?

10:15:34   13            Now, this is about the -- Mr. Credelle's testimony

10:15:39   14   about the '450.     But as he described, in the '450, you have

10:15:45   15   to have that insulation layer over the transistors or they

10:15:51   16   don't work.     Now, he was talking about the '450, but that

10:15:54   17   principle applies to any semiconductor.          There has to be

10:15:59   18   insulation over the transistors or they don't work.

10:16:02   19            So Utsugi anticipates or at a minimum renders

10:16:09   20   obvious Claims 1, 4, and 5 of the '450 patent.

10:16:12   21            And Utsugi was not before the Patent Office.             They

10:16:20   22   didn't have it.     You're the first people to see it.

10:16:25   23            Now, let's look at the '311.

10:16:27   24            We showed you a patent application by Mr. Yilmaz

10:16:31   25   and four other engineers who were working in England.             And
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 87 of 118 PageID #: 16331
                                                                                     934



10:16:36    1   he -- in that patent, as Mr. Yilmaz testified, he was

10:16:41    2   showing putting a copper metal mesh touch sensor on a PET

10:16:49    3   flexible substrate.

10:16:51    4              I showed you -- Dr. Sierros showed you what PET

10:16:58    5   looks like.    And they were printing thin copper lines on

10:17:02    6   this in England, less than the thickness of a human hair.

10:17:08    7   And he said that what they were using was flexible.

10:17:11    8              You think it would be obvious if you just looked

10:17:15    9   at that, that that would wrap around the edge of a display.

10:17:21   10   It would wrap around the edge of this podium.

10:17:24   11              Now, we didn't rely just on Yilmaz.

10:17:29   12              THE COURT:    You have 10 minutes remaining,

10:17:31   13   counsel.

10:17:31   14              MR. HASLAM:    10 minutes?    Okay.

10:17:33   15              We didn't -- we didn't rely just on that.          We

10:17:36   16   showed you another patent from 2009, the Joo, where he

10:17:42   17   actually shows the benefits of wrapping a touch sensor 94

10:17:45   18   on a substrate 96 from the top, around the edge, through

10:17:49   19   the side.

10:17:50   20              So I think it is -- it is in our view, in Yilmaz's

10:17:57   21   own work, coupled with Joo, renders obvious the '311

10:18:02   22   patent.

10:18:02   23              Now, I think based on what I've said that you

10:18:09   24   don't need to get to the damage issues.          There is no

10:18:14   25   infringement, and the two claims of the '450 -- the three
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 88 of 118 PageID #: 16332
                                                                                     935



10:18:17    1   claims of the '450 and the two claims of the '311 are not

10:18:21    2   valid.

10:18:22    3            But if you do get to the issue of having to answer

10:18:25    4   Question 3, I'm going to give you some pointers, I think,

10:18:28    5   that might help you on determining what the valuation is.

10:18:32    6   And I'm going to start with Atmel.

10:18:38    7            The negotiation between Atmel and Samsung that

10:18:42    8   would have taken place was -- would have been in 2017.             As

10:18:49    9   you heard from Mr. Duvenhage and Mr. Martinez that the '311

10:18:55   10   patent had been extensively studied and analyzed by

10:18:59   11   experts, brokers, lawyers, and shopped around twice to a

10:19:05   12   hundred -- to over 170 companies.        And, remember, those

10:19:09   13   brokers are like real estate brokers.         If they can sell

10:19:12   14   that portfolio for more, they make more.

10:19:14   15            And what did the market say?         The market said that

10:19:22   16   you can only get $500,000.00       for the 12 patents, including

10:19:28   17   the '311.

10:19:29   18            Now, Mr. Dell also relied on a cost savings

10:19:37   19   analysis.   And what he compared were metal mesh touch

10:19:45   20   sensors being looked at by Samsung in 2014, not 2017.

10:19:50   21            Well, what did Mr. Kwak tell you about the touch

10:19:54   22   sensors that they were looking at in that time frame?

10:19:59   23   Atmel, 3M, from Samsung Electro-Mechanical?           None of them

10:20:08   24   worked with the Samsung product.        None of them were

10:20:12   25   suitable to use with the Samsung product.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 89 of 118 PageID #: 16333
                                                                                     936



10:20:15    1            Is it a fair cost comparison to say that this is

10:20:19    2   what it costs you to do what you're doing now, that you

10:20:23    3   could use this junk that really won't work, but it costs a

10:20:28    4   lot less?   That's not a fair comparison.         That's not a real

10:20:32    5   cost analysis.     He should be embarrassed for that.

10:20:39    6            I doubt he would tell any of his paying customers

10:20:47    7   that that's a relevant way to do a cost analyst.

10:20:50    8            Now, I want to talk about Casio.          Casio would be

10:20:54    9   been Casio and Samsung Display at the table, not Solas.

10:20:57   10   And Mr. Kim testified here, actually sat down across the

10:21:01   11   table from Casio right around this time frame.            And what

10:21:09   12   were the relevant facts at that time?         Samsung Display had

10:21:13   13   sold its displays, the ones accused of infringement here,

10:21:18   14   to Casio before the hypothetical negotiation.

10:21:24   15            But Casio knew Samsung Display's OLED technology,

10:21:29   16   and Casio and Samsung had a history of licensing and

10:21:36   17   selling patents.     And I put down here 2012, license for

10:21:39   18   169 patents, and you see the amount.         That was a lump sum

10:21:46   19   because that's the way Samsung licenses.          The only one I'm

10:21:50   20   going to get to in a moment that wasn't is different and

10:21:53   21   not relevant to this case.

10:21:55   22            They also bought 85 patents for 1.35 million.

10:22:00   23   That's around the time of the hypothetical negotiation.

10:22:02   24   That shows you what the value and what Casio and Samsung

10:22:06   25   would have negotiated back then.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 90 of 118 PageID #: 16334
                                                                                     937



10:22:07    1            And what ultimately happened is years later, Casio

10:22:10    2   sold 724 patents for 1.15 million, after having valued by

10:22:19    3   Quinn Pacific.

10:22:20    4            Now, what Mr. Dell relies on is this UDC license

10:22:27    5   from 2005, eight years before the hypothetical negotiation.

10:22:33    6   And you heard from Mr. Kim what Samsung needed was the

10:22:39    7   luminescent material to make its products.           But UDC said we

10:22:43    8   won't sell you that unless you take a license.            So Samsung

10:22:45    9   had to take a license.

10:22:47   10            And on the issue of comparability, you heard

10:22:52   11   Mr. Dell say that Mr. Credelle told him he'd reviewed all

10:22:57   12   144 patents.     Mr. Credelle put a slide up in the begin --

10:23:01   13   in his direct examination that he had reviewed 144 patents.

10:23:05   14   Well, what did he say?      I only reviewed about 70 of the

10:23:10   15   144.   Two -- 60 percent of them he didn't bother to review.

10:23:15   16   Talk about credibility, that's -- that's not credible.

10:23:21   17            So the final thing about the UDC, you remember

10:23:26   18   Mr. Dell said the license had a royalty based on how many

10:23:33   19   colors you used.     If you use one color, it was one rate.

10:23:38   20   If you used two, it was two.       And he testified on direct,

10:23:42   21   well, somebody told me they used two colors.

10:23:45   22            Mr. Kim came on and told you, in fact, during that

10:23:49   23   license, they only used one color.

10:23:55   24            And Mr. Dell admitted if he was wrong on his two

10:23:58   25   colors, you had to cut his number at least in half.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 91 of 118 PageID #: 16335
                                                                                     938



10:24:04    1   Remember that, at least in half, because they only used one

10:24:10    2   color. And that's unrebutted.

10:24:14    3              They didn't cross-examine Mr. Kim to try to get

10:24:16    4   him again to say, no, we really used two or three colors.

10:24:21    5              So now let me talk just briefly about the verdict

10:24:26    6   form.     I just put these up and the judge read it to you,

10:24:32    7   whether it's a comprising claim or not, you have to find

10:24:36    8   each and every element.      And I believe what I've just gone

10:24:39    9   through demonstrates there are multiple elements missing.

10:24:43   10              Can we put up the verdict form?

10:24:45   11              So I believe that when you've come to Question 1,

10:24:48   12   the answer should be no.      There's at least one element, if

10:24:53   13   not multiple elements, that are missing in these accused

10:24:56   14   devices.

10:24:58   15              Can we have the next?

10:25:02   16              When you get to Question 2, we believe that we

10:25:11   17   have carried -- it's a heavier burden, I recognize, but we

10:25:17   18   think that the evidence is pretty clear in front of you

10:25:20   19   that Claim 4 and 5 of the '450 patent are invalid, and

10:25:23   20   Claim 7 and 12 of the '311 -- I want to just say something

10:25:29   21   about the '311.

10:25:30   22              The '311 has 20 claims in it.       This invalidity

10:25:36   23   challenge is to only two of them.        If you find that Claim 7

10:25:40   24   and 12 are invalid, there are still 18 claims left in the

10:25:45   25   patent.     That patent would still be in existence, and Solas
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 92 of 118 PageID #: 16336
                                                                                     939



10:25:48    1   could still enforce those other 18 claims.

10:25:52    2              You only get to Question -- Question 4, the

10:25:59    3   damages, if you find that you've answered Question 1, yes,

10:26:06    4   and Question 2, no.

10:26:08    5              But the damages number that you may fill out for

10:26:13    6   Question 4 is only if you find one patent valid and not

10:26:18    7   infringed.     If you believe that two of the patents aren't

10:26:21    8   infringed, the number of damages for that is zero.            And

10:26:25    9   that's how you would fill out --

10:26:28   10              Can we go to Question 4?

10:26:32   11              THE COURT:    You have one minute remaining,

10:26:35   12   counsel.

10:26:35   13              MR. HASLAM:    You'll see you do it by patent.

10:26:38   14              Now, I can't talk to you again after they get up.

10:26:41   15   They can say whatever they want.        I trust you to sort fact

10:26:46   16   from fiction.     But here's some answers that I think you

10:26:48   17   should ask them to give you.       Is wallpaper the same as

10:26:52   18   paint?     That's the '311.

10:26:54   19              How is -- how is out the same as in?         How is the

10:26:59   20   source the same as the drain?       Is one of both of?       How is

10:27:06   21   external the same as internal?        And where is the

10:27:11   22   electroluminescent layer?       Where is it?

10:27:12   23              Make them show you that.      They're going to throw

10:27:19   24   some big numbers up there, and they're going to talk about

10:27:21   25   why you should find that Solas is entitled to that money.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 93 of 118 PageID #: 16337
                                                                                     940



10:27:25    1   But the case rests on the facts --

10:27:28    2              THE COURT:     Your time is expired, counsel.       Take a

10:27:30    3   couple seconds and finish up.

10:27:32    4              MR. HASLAM:     -- make sure they answer those

10:27:34    5   questions and that they try to prove to you why what I said

10:27:38    6   is wrong.

10:27:39    7              Thank you.

10:27:41    8              THE COURT:     All right.     Plaintiff, you may now

10:27:44    9   present your final closing argument.

10:27:59   10              Would you like a warning on your time before it

10:28:01   11   expires?

10:28:02   12              MR. FENSTER:     At 13 minutes remaining, Your Honor.

10:28:08   13              THE COURT:     All right.     Anything further?

10:28:18   14              If not, proceed with Plaintiff's final closing

10:28:21   15   argument.

10:28:21   16              MR. FENSTER:     Thank you.

10:28:22   17              Ladies and gentlemen, Mr. Haslam got up here and

10:28:29   18   he talked about on ramps and wallpaper and paint, houses

10:28:33   19   and legal pads, Christmas presents and grand-kids.            Those

10:28:39   20   are all fun to talk about, but none of them have anything

10:28:42   21   to do with the claims.       What you need to do is judge the

10:28:45   22   credibility of the parties before you.

10:28:46   23              And one thing to consider is whether Samsung kept

10:28:49   24   their promises.    At the beginning of this case, they told

10:28:52   25   you that they told you that they were going to show you
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 94 of 118 PageID #: 16338
                                                                                     941



10:28:56    1   that the '311 patent was invalid for Chen.           He didn't even

10:29:02    2   mention it.   Complete, complete broken promise.

10:29:05    3            I do want to go to validity first -- actually,

10:29:08    4   let's go to electroluminescent material.          This will be

10:29:10    5   Slide 66.

10:29:12    6            This was the first time we'd heard that argument.

10:29:14    7   That was kind of new.      Dr. Fontecchio had never raised it.

10:29:17    8   Mr. Haslam just argued it for the first time.

10:29:21    9   Dr. Fontecchio never challenged it.         Mr. Credelle showed

10:29:23   10   you exactly what it was.      He put up a slide saying direct

10:29:26   11   versus indirect evidence.

10:29:27   12            Well, this is some additional testimony reminding

10:29:31   13   you from Mr. Credelle's direct that he had the electro- --

10:29:37   14   electroluminescent material lying over the surface.

10:29:39   15            Next slide.

10:29:40   16            And he studied the process extensively.           And the

10:29:45   17   Court's instructions say indirect, direct, you have to

10:29:49   18   consider both.

10:29:50   19            Now, let's go to the validity section, please.

10:29:53   20            So I want to talk to you about the validity.             We

10:29:58   21   have a -- these patents are presumed valid.           You can only

10:30:02   22   overcome them with clear and convincing evidence.

10:30:05   23            That means that it -- they have to present

10:30:07   24   sufficient evidence to give you an abiding conviction that

10:30:11   25   these patents are invalid.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 95 of 118 PageID #: 16339
                                                                                     942



10:30:12    1               Dr. Fontecchio admitted that he didn't apply the

10:30:16    2   law.    The Court's instructions on anticipation requires

10:30:20    3   that all claims be in a single reference.          And he said:      I

10:30:26    4   would say no.

10:30:26    5               Now, this is the slide that Samsung just presented

10:30:31    6   to you, and I almost can't believe it.          This was on [1d].

10:30:37    7   You remember [1d] of Utsugi, so the claim element for the

10:30:43    8   '450 requires that it be connected -- the electrode be

10:30:46    9   connected to both transistors.        And he says unrebutted

10:30:51   10   evidence.

10:30:52   11               Was he not here for cross-examination?        We

10:30:56   12   dismantled Dr. Fontecchio's opinion on this.           He said it,

10:31:01   13   but he provided no backup.

10:31:04   14               He admitted that to show this element, [1d], it

10:31:09   15   requires showing that the electrode is connected to both Q s

10:31:12   16   and Q I .

10:31:14   17               This was the disclosure that he showed to you, the

10:31:19   18   sum slide, one slide that Dr. Fontecchio showed you that

10:31:22   19   Mr. Haslam couldn't even show you because we Xed it all

10:31:26   20   out.    This was the disclosure that he showed.

10:31:28   21               And he admitted that every one of these

10:31:29   22   disclosures does not explicitly show the electrode

10:31:33   23   connected to Q s .   You remember this testimony.        I went

10:31:36   24   through it one by one.      Figure 5 didn't show it.        The first

10:31:42   25   sentence didn't show it.      The second sentence didn't show
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 96 of 118 PageID #: 16340
                                                                                     943



10:31:45    1   it.

10:31:45    2            That is the sum total of what Samsung showed you

10:31:50    3   about Utsugi expressly disclosing Element [1d], that the

10:31:56    4   electrode is connected to both active elements.            In other

10:32:00    5   words, they had no evidence.       I dismantled all of it.

10:32:06    6   Mr. Haslam had no response on redirect then, and he had

10:32:09    7   nothing to say to you now.

10:32:11    8            This is a complete and utter failure of proof and

10:32:16    9   a broken promise.     It's no wonder that Mr. Haslam didn't

10:32:20   10   mention the Utsugi reference in the beginning.

10:32:22   11            He knew there was this hole in the case.            He

10:32:25   12   didn't want to make a promise he couldn't -- he couldn't

10:32:28   13   keep.   Didn't even mention it.

10:32:29   14               Got nervous during the trial, and they put it in,

10:32:33   15   see if we can get one by them.

10:32:36   16            They did make a promise on Chen, and that utterly

10:32:40   17   fell apart.

10:32:41   18            Now, if 1 -- and [1c] was not there either.

10:32:48   19            THE COURT:     13 minutes remaining.

10:32:49   20            MR. FENSTER:     Thank you, Your Honor.

10:32:50   21            He admitted that -- that that was out.

10:32:53   22            And most importantly admitted that if [1d] was

10:32:56   23   missing, the patent was not invalid for anticipation or

10:33:00   24   validity.

10:33:01   25            Yilmaz and Joo relies solely on Mr. Sierros.             The
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 97 of 118 PageID #: 16341
                                                                                     944



10:33:07    1   only thing that's clear about Dr. Sierros is that his

10:33:10    2   testimony was not clear and convincing, sufficient to

10:33:13    3   invalidate the '311 patent.

10:33:15    4            Now, let's go back to willfulness.

10:33:21    5            Can you take me to the willfulness section?

10:33:26    6            Ladies and gentlemen, this is what we showed you

10:33:31    7   that Samsung took.     They took the invention.

10:33:37    8            They say that they didn't take anything from

10:33:42    9   Atmel.   But, ladies and gentlemen, at the bottom is Jolle,

10:33:45   10   the embodiment, and at the right is Samsung's first

10:33:47   11   infringing product, the S8.

10:33:52   12            Do you believe that they didn't take any

10:33:54   13   information from Atmel?

10:33:58   14            Now, Mr. Ward is going to address damages.

10:34:03   15            MR. WARD:    And, Your Honor, could I have a

10:34:09   16   two-minute warning?

10:34:09   17            THE COURT:    Yes.

10:34:10   18            MR. WARD:    Thank you.

10:34:10   19            Good morning.     I, too, want to thank you for your

10:34:20   20   time and your attention, and I also want to start off doing

10:34:24   21   something a little bit different this morning and that is

10:34:26   22   to confess something to you.       I made a mistake.

10:34:31   23            Now, you were told it was a misrepresentation, but

10:34:34   24   you also learned the difference between a misrepresentation

10:34:37   25   and a mistake because a misrepresentation is something
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 98 of 118 PageID #: 16342
                                                                                     945



10:34:40    1   that's intentional, done to deceive.

10:34:43    2            When I was cross-examining Mr. Martinez, I

10:34:45    3   honestly believed that his damages number was 1.15 million

10:34:51    4   for the '450 and the '338 and 500,000 for the '311.              That's

10:35:00    5   what I thought, but then I was corrected.

10:35:03    6            It's up to, up to 1.15.        Up to 500,000.     So

10:35:10    7   Samsung is saying, that's not the right amount.            You can

10:35:13    8   actually award less.     They want a deal in here, ladies and

10:35:19    9   gentlemen.

10:35:19   10            Now, they talked about the spec of saw dust in my

10:35:25   11   eye, but I'd like to talk about the plank in theirs.

10:35:29   12            You've heard a lot about credibility.           And I think

10:35:33   13   all you need to know about credibility is what we learned

10:35:36   14   that Samsung tried to do in front of you, in front of us.

10:35:42   15            Remember this slide from opening?          They said we've

10:35:45   16   got these three brokers that reviewed the value of this

10:35:50   17   portfolio.   And I'm not really caring what these brokers

10:35:54   18   reviewed and what their opinions were.

10:35:57   19            We've got the LG license, PTX-745, that tells you

10:36:01   20   a good idea of what this patent portfolio was worth.              But

10:36:06   21   then you learned they changed it.        They removed Sagacious

10:36:11   22   because, you know what, they felt like that -- that

10:36:13   23   reference said something good about these patents.              That

10:36:16   24   reference to Sagacious was, you know what, it's No. 8 out

10:36:22   25   of 461 assets.
    Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 99 of 118 PageID #: 16343
                                                                                     946



10:36:25    1            Again, I don't really care what Sagacious says.

10:36:28    2   What I want to point out to you is that they tried to

10:36:30    3   change that slide and thought that nobody would notice.

10:36:36    4            And think about this, Samsung is probably on their

10:36:39    5   best behavior in this courtroom in front of you, their best

10:36:43    6   behavior.    Think about how Mr. Padian, Solas, would be

10:36:47    7   treated if they went and knocked on Samsung's door.             We've

10:36:51    8   got some valuable patents we'd like to you take a look at.

10:36:55    9            Mr. Padian told that you this is the one place

10:36:58   10   that for five days, turns out it took six days, that we'll

10:37:03   11   be on a level playing field.

10:37:05   12            And I asked you back in voir dire, all we want is

10:37:07   13   a level playing field.      You're to treat us the same no

10:37:13   14   matter -- regardless of size.       And I think you have.

10:37:15   15            But you see that we have a Defendant that says:

10:37:22   16   We don't trespass, we don't infringe; but if we're wrong,

10:37:26   17   your patents are all invalid.       And if we're wrong about

10:37:29   18   that, well, we only owe you what you paid for your

10:37:35   19   property, or up to -- up to what you paid for this

10:37:39   20   portfolio.

10:37:39   21            That kind of makes about as much sense if

10:37:39   22   ExxonMobil had trespassed on Solas's real estate, they cut

10:37:44   23   their fences, they went in and drilled a well, they started

10:37:46   24   pumping out billions of dollars of oil and gas.            Solas

10:37:51   25   catches them and said, wait a minute, I think you ought to
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 100 of 118 PageID #: 16344
                                                                                    947



10:37:54    1   pay me for my property.

10:37:57    2           Well, Exxon could say, wait a minute, we're not on

10:38:00    3   your property.     Well, you've proved that.      Well, your deed

10:38:03    4   is no good.     They failed to prove that.

10:38:09    5           Well, Solas, you don't have your own oil well,

10:38:12    6   your own pipelines, you don't have drilling crews, you

10:38:16    7   don't have a refinery, you don't have gas stations.            You

10:38:20    8   know what, we'll just pay you what you paid for your

10:38:23    9   property, not for what we used.

10:38:27   10           You all learned that that was not the law.            Now

10:38:32   11   they want to get a lump sum.      They want a deal.       They say

10:38:36   12   check lump sum so that we don't have to pay for the rest of

10:38:40   13   infringement on the '311 patent.       That's a box you've got

10:38:43   14   to check, choose between a lump sum and running royalty.

10:38:47   15   Running royalty is paying for the use because there's still

10:38:50   16   11 years left on this patent.

10:38:52   17           We showed you the smallest salable patent

10:38:57   18   practicing unit.     Those are the units, how much use did

10:39:00   19   they get out of it?

10:39:03   20           And when Mr. Sierros was asked about that smallest

10:39:07   21   salable patent practicing unit, Mr. Haslam said:           I didn't

10:39:10   22   touch that subject.     Well, of course, they didn't touch

10:39:15   23   that subject.     They don't want to talk about use.

10:39:19   24           Only Mr. Dell touched that subject.           He told you

10:39:22   25   exactly what the revenue was based upon the average price
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 101 of 118 PageID #: 16345
                                                                                    948



10:39:25    1   of those displays, the amount that they were using them,

10:39:32    2   and that's unrebutted.     They didn't say those numbers were

10:39:35    3   wrong, average price or units.

10:39:36    4              And he gave you the rate and damages.        He did the

10:39:45    5   same ting for the '450 and the '338, and he told you those

10:39:50    6   total damages.    He did the hard work.

10:39:53    7              Mr. Martinez said:    Well, no, no, no, let's be

10:39:57    8   reasonable.    Let's be reasonable here.       He only wants to

10:40:01    9   look at part of the statute.      He didn't look at the

10:40:07   10   smallest salable patent practicing unit.

10:40:09   11              But then you learned that Mr. Martinez pretty much

10:40:10   12   does what he needs to do, depending on who pays him.            When

10:40:14   13   he's working for plaintiffs, it's a reasonable royalty.

10:40:18   14   That's the eloquent approach.

10:40:20   15              Then he works for defendants, he uses a lump sum,

10:40:27   16   and that's the eloquent approach.        I think that tells you

10:40:30   17   what you need to know about Mr. Martinez.

10:40:32   18              I do want to talk to you about that UDC patent

10:40:34   19   license agreement because this is the other debate on

10:40:37   20   damages.    Do you use UDC, or do you use Casio?

10:40:42   21              Mr. Credelle told you that that this was the

10:40:48   22   comparable license, that he was able to discard some of the

10:40:52   23   patents just based on a quick review because they dealt

10:40:55   24   with the materials and not with the architecture.

10:40:57   25              And right in the -- in the heading of this
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 102 of 118 PageID #: 16346
                                                                                    949



10:41:00    1   license, it says "OLED Patent License Agreement."

10:41:05    2              And in 2005, Mr. Kim did say, we were only using

10:41:08    3   one color.    But I'm not sure Mr. Haslam was here or if he

10:41:13    4   missed it, because subsequent to that time period, he said,

10:41:19    5   oh, yeah -- remember on cross -- oh, yeah, we were using

10:41:20    6   two colors.    And that's why Mr. Dell relied upon this

10:41:22    7   license.

10:41:23    8              And we know it wasn't just 2005 that they

10:41:27    9   repeatedly renewed this agreement, it started as a running

10:41:31   10   royalty, and you all saw the numbers, how much they paid.

10:41:34   11   Samsung says, oh, that's not related to usage.           We just

10:41:37   12   paid that because we were told to pay that by UDC.

10:41:41   13              But think about these things, because they relate

10:41:47   14   very closely to the hypothetical negotiation:

10:41:51   15   Dr. Fontecchio said that these were fundamental patents,

10:41:54   16   and Mr. Martinez had to admit that they had to have a

10:41:55   17   license to the patents or they would infringe UDC's

10:41:59   18   portfolio.

10:42:01   19              So you have infringement of a comparable

10:42:04   20   technology, and we also note that in the very agreement,

10:42:09   21   they admit that they wouldn't challenge validity.           So it is

10:42:14   22   a unique agreement.

10:42:15   23              They admit infringement, they admit that it's

10:42:17   24   valid, it's a running royalty, it's all around the

10:42:20   25   hypothetical negotiation when they're renewing it.            It is
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 103 of 118 PageID #: 16347
                                                                                    950



10:42:25    1   the most comparable license.

10:42:27    2              They say use Casio, but what happened when we

10:42:31    3   said, let's look at Casio?      70 out of 120 patents have

10:42:36    4   liquid crystal display in the title.        Mr. Kim tried to say,

10:42:43    5   well, liquid crystal display, LTPS, that's -- that's only

10:42:46    6   for AMOLED at the time period.

10:42:49    7              But we showed them a document from that very time

10:42:53    8   where internally Samsung was saying, well, AMOLED is in

10:42:58    9   tough price competition with LTPS (LCD).

10:43:03   10              So we know that many of those -- many of those

10:43:09   11   patents were not relating to AMOLED technology, which is

10:43:12   12   why we say UDC, that you admit you infringe, that you admit

10:43:16   13   is valid, that deals with the running royalty is the most

10:43:20   14   comparable.

10:43:20   15              And if there's any dispute about the value of

10:43:22   16   these patents, you know, we were called or compared to

10:43:26   17   mangy old horses in voir dire, that these are worthless

10:43:31   18   patents.

10:43:32   19              Look at PTX-745 and see what LG, a competitor to

10:43:38   20   Samsung, paid.    And they've got engineers, they've got

10:43:43   21   patent lawyers --

10:43:44   22              THE COURT:    Two minutes remaining.

10:43:46   23              MR. WARD:    Thank you, Your Honor.

10:43:47   24              They've got sophisticated people doing business.

10:43:53   25   They saw value, and they paid.
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 104 of 118 PageID #: 16348
                                                                                    951



10:43:55    1            Cost savings documents, you've seen these.

10:44:02    2   Mr. Martinez says, oh, those can't be right.          Just ignore

10:44:06    3   those.   Don't believe your lying eyes, right.         Well, then

10:44:10    4   where's the evidence that contradicts this?          We used the

10:44:13    5   best evidence that Samsung produced.

10:44:15    6            Don't you know if they had documents that compared

10:44:18    7   the cost of these sensors that were different than these?

10:44:22    8   I wonder if these might be a little bit low.          I wish I

10:44:26    9   could ask you for more because I think these facts would

10:44:29   10   warrant it, but I can't.      We've based this case -- we've

10:44:33   11   argued this case based on the evidence.

10:44:36   12            You've seen these slides.       I told you at the

10:44:39   13   beginning that we weren't going to ask you for these

10:44:43   14   damages numbers thinking you'd give us half.          You've seen

10:44:46   15   royalty agreements -- or license agreements that actually

10:44:48   16   have higher rates of 3 and 4 percent.

10:44:51   17            But Mr. Dell said, I'm going to look for the

10:44:53   18   comparable licenses, the license that Mr. Credelle tells me

10:44:57   19   to rely upon, and I'm going to base my opinion upon that

10:45:01   20   evidence, and that's what he did.

10:45:03   21            Mr. Fenster told you at the start of this case

10:45:07   22   talking about what all I need to know I learned in

10:45:11   23   kindergarten.   You all remember that?        And I think you take

10:45:15   24   that back to the jury room because I don't think that

10:45:17   25   Samsung ever read that book.      They don't know what to take
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 105 of 118 PageID #: 16349
                                                                                    952



10:45:21    1   that doesn't belong to them.

10:45:23    2           And when you fill out that verdict form, you'll be

10:45:25    3   letting them know that they've got to pay for what does not

10:45:28    4   belong to them.    When you find them liable for infringement

10:45:32    5   that these patents are not invalid, that they willfully

10:45:36    6   infringe and that they owe a reasonable royalty for the use

10:45:43    7   made of Solas's protected patented technology.

10:45:47    8           Thank you very much for your time.          We'll await

10:45:50    9   your verdict.

10:45:50   10           THE COURT:     All right.     Counsel, you may return to

10:45:58   11   the counsel table.

10:45:58   12           Ladies and gentlemen, I have a few final

10:46:00   13   instructions that I need to give you before you begin your

10:46:03   14   deliberations.

10:46:04   15           You must perform your duty as jurors without bias

10:46:09   16   or prejudice as to any party.       The law does not permit you

10:46:13   17   to be controlled by sympathy, prejudice, or public opinion.

10:46:17   18           All parties in this case expect that you will

10:46:20   19   carefully and impartially consider all the evidence, follow

10:46:25   20   the law as I have given it to you, and reach a just

10:46:30   21   verdict, regardless of the consequences.

10:46:33   22           Answer the questions in the verdict form based on

10:46:35   23   the fact as you find them from the evidence presented in

10:46:39   24   this case and following all the instructions that the Court

10:46:43   25   has given you.    Do not decide who you think should win and
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 106 of 118 PageID #: 16350
                                                                                    953



10:46:47    1   then answer the questions to reach that result.

10:46:50    2           I remind you, ladies and gentlemen, your answers

10:46:53    3   to the questions in the verdict form must be unanimous.

10:46:58    4           You should consider and decide this case as a

10:47:01    5   dispute between persons of equal standing in the community,

10:47:08    6   equal worth and holding the same or similar stations in

10:47:12    7   life.

10:47:12    8           This is true in patent cases between corporations,

10:47:15    9   partnerships, or individuals.       The law recognizes no

10:47:19   10   distinction between the types of parties, and all

10:47:23   11   corporations, partnerships, and organizations -- other

10:47:26   12   organizations stand equal before the law, regardless of

10:47:30   13   their size, regardless of who owns them or the country of

10:47:35   14   their origin, and they're all to be treated as equals.

10:47:38   15           Now, when you retire to the jury room to

10:47:41   16   deliberate on your verdict, you're going to each, as I told

10:47:43   17   you, have your own individual printed copy of these final

10:47:46   18   jury instructions.

10:47:49   19           If you desire to review any of the exhibits that

10:47:53   20   the Court has admitted into evidence over the course of the

10:47:56   21   trial, then you should advise me by sending me a written

10:48:00   22   note signed by your foreperson and delivered through the

10:48:04   23   Court Security Officer.

10:48:05   24           I will then, upon receiving such a request, send

10:48:08   25   you the exhibit or the exhibits you've asked for.
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 107 of 118 PageID #: 16351
                                                                                    954



10:48:12    1              Let me remind you again, demonstratives are not

10:48:15    2   exhibits, and I cannot send demonstratives to you in the

10:48:20    3   jury room.

10:48:20    4              Now, once you retire, you should first select your

10:48:25    5   foreperson and then conduct your deliberations.           And if you

10:48:29    6   recess during your deliberations, follow all the

10:48:32    7   instructions the Court has given you about your conduct

10:48:35    8   during the trial.

10:48:37    9              After you've reached a unanimous verdict, your

10:48:41   10   foreperson is to fill in those answers to the questions in

10:48:44   11   the verdict form in a way that reflects those unanimous

10:48:49   12   answers.

10:48:50   13              The foreperson should then date and sign the

10:48:52   14   verdict form on the last page and then deliver the verdict

10:48:57   15   form to the Court Security Officer or advise the Court

10:49:00   16   Security Officer that you've reached a verdict.

10:49:02   17              You should not reveal your answers until such time

10:49:05   18   as you are discharged by me, unless I direct otherwise.

10:49:10   19   And you must never disclose to anyone, not even to me, your

10:49:14   20   numerical division on any question.

10:49:16   21              Any notes that you've taken over the course of the

10:49:20   22   trial are aids to your memory only.        If your memory should

10:49:23   23   differ from your notes, you should rely on your memory and

10:49:26   24   not your notes.

10:49:27   25              The notes are not evidence, and a juror who has
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 108 of 118 PageID #: 16352
                                                                                    955



10:49:31    1   not taken notes should rely on his or her own independent

10:49:34    2   recollection of the evidence and not be unduly influenced

10:49:39    3   by the notes of other jurors.       Notes are not entitled to

10:49:43    4   any greater weight than the recollection or impression of

10:49:46    5   each juror about the testimony.

10:49:48    6           If during your deliberations you want to

10:49:53    7   communicate with me at any time, please give a written

10:49:56    8   message or a question signed by your jury foreperson to the

10:50:00    9   Court Security Officer who'll bring it to me.

10:50:04   10           I'll then respond as promptly as possible, either

10:50:07   11   in writing or by having you brought back into the courtroom

10:50:10   12   where I can address you orally.

10:50:13   13           I will always first disclose to the attorneys in

10:50:16   14   the case your question and my answer before I answer any

10:50:21   15   question you might send me.

10:50:22   16           After you have reached a unanimous verdict and

10:50:26   17   after I have discharged you from your position as jurors in

10:50:30   18   this case, please understand, ladies and gentlemen, you're

10:50:34   19   not required to discuss with anyone your service as a juror

10:50:38   20   in this case.

10:50:41   21           However, at that juncture, after I have discharged

10:50:44   22   you from your responsibility as jurors and accepted your

10:50:48   23   verdict, then you are perfectly free to discuss your

10:50:50   24   service in this case with anyone if you would like to.

10:50:53   25           The choice at that time is yours 100 percent and
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 109 of 118 PageID #: 16353
                                                                                    956



10:50:56    1   yours alone.

10:50:57    2              I'll now hand -- hand one clean copy of the

10:51:01    3   verdict form and seven copies of these final jury

10:51:05    4   instructions to the Court Security Officer to deliver to

10:51:08    5   you in the jury room.

10:51:14    6              Ladies and gentlemen of the jury, you may now

10:51:22    7   retire to the jury room to deliberate.         We await your

10:51:25    8   verdict.

10:51:26    9              COURT SECURITY OFFICER:     All rise.

10:51:28   10              (Jury out.)

10:51:30   11              THE COURT:    Please be seated.

10:52:19   12              Counsel, while the jury deliberates, you are

10:52:24   13   welcome to wait here in the courtroom.         Assuming you may

10:52:29   14   elect to wait off premises, please make sure you're not far

10:52:34   15   away so that if I receive a note or return of a verdict, I

10:52:37   16   can reach you promptly.

10:52:39   17              I believe we have current cell phone numbers to

10:52:42   18   reach lead and local counsel on both sides of the case.             If

10:52:45   19   we don't, make sure my law clerks have those before you

10:52:48   20   would leave the building.

10:52:49   21              With that and awaiting either a note from the jury

10:52:54   22   or the return of a verdict, the Court stands in recess.

10:52:59   23              COURT SECURITY OFFICER:     All rise.

10:53:01   24              (Recess.)

01:53:30   25              (Jury out.)
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 110 of 118 PageID #: 16354
                                                                                    957



01:53:31    1             COURT SECURITY OFFICER:      All rise.

02:06:50    2             THE COURT:   Be seated, please.

02:06:54    3             Counsel, I've received the following note from the

02:07:08    4   jury.    I'll read it for the record.

02:07:12    5             "The jury has reached a verdict."

02:07:15    6             And it's signed by Felecia Hux, who I believe is

02:07:20    7   Juror No. 3 -- originally No. 4 before we lost

02:07:26    8   Ms. Carpenter.

02:07:28    9             And it's dated with today's date.

02:07:30   10             I'll mark this as Item 1.      And I'll hand it to the

02:07:34   11   courtroom deputy to be included in the papers of this

02:07:37   12   cause.

02:07:37   13             Let's bring in the jury, please.

02:08:05   14             (Jury in.)

02:08:06   15             THE COURT:   Please be seated, ladies and

02:08:33   16   gentlemen.

02:08:33   17             Ms. Hux, I am told that you are the foreperson of

02:08:43   18   the jury; is that correct?

02:08:44   19             THE FOREPERSON:    Yes.

02:08:44   20             THE COURT:   Has the jury reached a verdict?

02:08:47   21             THE FOREPERSON:    Yes, Your Honor.

02:08:48   22             THE COURT:   Would you hand the completed verdict

02:08:49   23   form to the Court Security Officer who will bring it to me?

02:08:52   24             Ladies and gentlemen, I am going to announce the

02:10:14   25   verdict into the record at this time.         And I'd like to ask
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 111 of 118 PageID #: 16355
                                                                                    958



02:10:17    1   each of the members of the jury to listen particularly

02:10:22    2   carefully as I do that, because once I've done that, I'm

02:10:25    3   going to poll the members of the jury to determine and

02:10:29    4   confirm on the record that this is the unanimous verdict of

02:10:32    5   all seven members of our jury.

02:10:37    6           Turning to the verdict form and beginning on Page

02:10:45    7   4 wherein Question 1 is found:

02:10:49    8           Did Solas prove by a preponderance of the evidence

02:10:52    9   that Samsung infringed any of the asserted claims?

02:10:55   10           The jury's answer is yes.

02:10:59   11           Turning to Page 2 -- excuse me, Page 5 where

02:11:08   12   Question 2 is located:

02:11:10   13           Did Samsung prove by clear and convincing evidence

02:11:13   14   that any of the following asserted claims are invalid?

02:11:16   15           As to Claim 4 of the '450 patent, the jury's

02:11:25   16   answer is:   Yes.

02:11:26   17           As to Claim 5 of the '450 patent, the jury's

02:11:32   18   answer is:   Yes.

02:11:34   19           As to Claim 7 of the '311 patent, the jury's

02:11:42   20   answer is:   No.

02:11:44   21           As to Claim 12 of the '311 patent, the jury's

02:11:47   22   answer is:   No.

02:11:49   23           Turning next to Page 6 of the verdict form where

02:11:56   24   Question 3 is located:

02:11:59   25           Did Solas prove by a preponderance of the evidence
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 112 of 118 PageID #: 16356
                                                                                    959



02:12:03    1   that Samsung willfully infringed any of the asserted claims

02:12:06    2   of the '311 patent that you found were infringed?

02:12:10    3           The jury's answer is:        Yes.

02:12:12    4           Turning next to Page 7 of the verdict form wherein

02:12:21    5   Question 4A is located:

02:12:25    6           What sum of money, if any, paid now in cash has

02:12:30    7   Solas proven by a preponderance of the evidence would

02:12:32    8   compensate Solas for its damages resulting from

02:12:36    9   infringement?

02:12:36   10           As to the '450 patent, the answer is:           Zero.

02:12:43   11           As to the '338 patent, the answer is:

02:12:56   12   $27,326,497.00.   I'll say that again.        $27,326,497.00.

02:13:07   13           As to the '311 patent, the jury's answer is:

02:13:17   14   $35,412,046.00.   Likewise, I'll repeat that answer.

02:13:30   15   $35,412,046.00.

02:13:39   16           Turning next to Page 8 of the verdict form where

02:13:42   17   Question 4B is located:

02:13:44   18           Are each of the amounts awarded in Question 4A a

02:13:48   19   lump sum representing damages for past and future sales, or

02:13:52   20   are each of the amounts you awarded in Question 4A a

02:13:56   21   running royalty representing damages through January of

02:14:01   22   2021?

02:14:02   23           The jury is:     Lump sum.

02:14:04   24           Turning to Page 9, the final page of the verdict

02:14:11   25   form, I find that it is dated with today's date and is
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 113 of 118 PageID #: 16357
                                                                                    960



02:14:16    1   signed by Ms. Hux as foreperson of the jury.

02:14:18    2              Ladies and gentlemen of the jury, let me poll you

02:14:22    3   to make sure this verdict, as I have read it into the

02:14:26    4   record, unanimously reflects the decision of all seven

02:14:30    5   members of the jury.

02:14:30    6              If this is your verdict as I have read it, would

02:14:35    7   you please stand at this time?

02:14:37    8              (Jury polled.)

02:14:42    9              THE COURT:   Thank you.    Please be seated.

02:14:43   10              Let the record reflect that all seven members of

02:14:48   11   the jury immediately stood and rose in response to the

02:14:53   12   Court's question to poll the jury.

02:14:54   13              This confirms that this is the unanimous verdict

02:14:58   14   of all seven members of the jury.        The Court accepts the

02:15:03   15   verdict.    And I will now deliver the original verdict form

02:15:06   16   to the court security -- the courtroom deputy to be

02:15:11   17   included in the documents of this case.

02:15:12   18              Ladies and gentlemen, this now completes the trial

02:15:15   19   of this case.    From the very beginning, I've instructed you

02:15:19   20   repeatedly about not discussing this case with anyone,

02:15:23   21   including the members of the jury itself, until all the

02:15:26   22   evidence was heard and only then during your deliberations.

02:15:32   23              I'm now releasing you from that obligation, and

02:15:35   24   I'm releasing you from all the obligations and instructions

02:15:39   25   that I've given you as a part of your service as the jury
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 114 of 118 PageID #: 16358
                                                                                    961



02:15:42    1   in this case.

02:15:42    2            That means you are free to talk about this case

02:15:45    3   with anyone of your choosing.       That also means that you're

02:15:48    4   free not to discuss this case or your experience in this

02:15:51    5   trial with anyone.     That, too, is solely of your choosing.

02:15:56    6   It's up to you.

02:15:57    7            Now, for at least three decades, because my

02:16:05    8   actual practice in this courthouse goes back that far, at

02:16:10    9   least for three decades, the practice and custom in the

02:16:13   10   Marshall Division of the Eastern District of Texas has

02:16:15   11   always been that the lawyers and the trial teams on each

02:16:21   12   side could not initiate a conversation with the members of

02:16:24   13   the jury.

02:16:24   14            But if the members of the jury, after they have

02:16:29   15   been released by the Court, wanted to discuss their service

02:16:33   16   as a part of the trial of this case, you were certainly

02:16:37   17   free to do so.

02:16:38   18            As a practical matter, what that usually means is

02:16:42   19   one or more people from each trial team is going to

02:16:46   20   strategically position themselves at the bottom of the

02:16:49   21   front steps.     So that when you leave the courthouse, if you

02:16:52   22   want to stop and talk, they're going to be available to you

02:16:55   23   and right there.

02:16:56   24            They're not going to initiate a conversation with

02:16:58   25   you.   If you want to talk to one side or the other side or
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 115 of 118 PageID #: 16359
                                                                                    962



02:17:02    1   both sides and there's somebody there available, stop and

02:17:05    2   have as long a conversation as you want to.          But, again, it

02:17:09    3   is solely your choice.     They will not try to initiate a

02:17:12    4   conversation with you.     But I promise you, they will make

02:17:17    5   themselves available to you in case you want to initiate a

02:17:20    6   conversation with them.

02:17:21    7           That's always been the practice in this court, and

02:17:25    8   I assume it will be the case with this trial.

02:17:28    9           However, in the last couple of years, I have added

02:17:33   10   an additional aspect to that process.         During the trial, I

02:17:39   11   get both sides to give me a single contact person for the

02:17:43   12   Plaintiff and a cell phone number that that person has, and

02:17:50   13   I get a contact person for the Defendants and a cell phone

02:17:55   14   number for that person.

02:17:56   15           And in this case, I have Mr. Ward's name and phone

02:18:01   16   number for the Plaintiff and Ms. Smith's name and phone

02:18:03   17   number for the Defendants.      And I have those names and

02:18:08   18   phone numbers printed on slips of paper that I'm going to

02:18:11   19   give you in a few minutes.

02:18:13   20           And that means if you don't want to stop today and

02:18:16   21   have a conversation on the sidewalk in the front of this

02:18:20   22   building but next week or next month all the sudden you

02:18:26   23   decide you'd like to talk to one or both of them, you'll

02:18:29   24   have their numbers, you can call them, and I am confident

02:18:33   25   they will take your call.      Because I know having practiced
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 116 of 118 PageID #: 16360
                                                                                    963



02:18:36    1   here, lawyers on either side of the case, no matter what

02:18:39    2   the result is, are always interested in getting feedback

02:18:42    3   from the jury.

02:18:43    4            Again, you have to initiate it.         They will not

02:18:45    5   initiate it.     They will not call you.      They will not

02:18:48    6   contact you.     It's up to you.    And if you never contact

02:18:51    7   anybody about this trial at all, that is perfectly fine.

02:18:55    8   Again, let me reiterate, it is 100 percent up to you and

02:19:00    9   nobody else.

02:19:00   10            Also, ladies and gentlemen, since I have been on

02:19:12   11   the bench here, I have always followed one other practice

02:19:19   12   at this point, and that is as the trial comes to a

02:19:25   13   conclusion, as the verdict is accepted, as the jury is

02:19:28   14   excused, I've always asked the jury to do me a personal

02:19:34   15   favor.   And that is instead of immediately leaving the

02:19:38   16   building, if you would leave the jury box in just a few

02:19:42   17   minutes when I tell you and if you would meet me back in

02:19:46   18   the jury room, I'd like to come off of the bench, I will

02:19:50   19   put on a mask, and I'd like to thank each one of you

02:19:54   20   face-to-face, person-to-person for your service as jurors

02:19:57   21   in this case.

02:19:57   22            What you've done is very real and important public

02:20:01   23   service of the highest type.       And I think it warrants a

02:20:07   24   personal word of thanks from the Court to each of you.

02:20:10   25            I have a certificate and a letter of appreciation
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 117 of 118 PageID #: 16361
                                                                                    964



02:20:13    1   I'd like to give you from the Court.        And you can take it

02:20:16    2   with you.   And I promise you, I will not keep you very

02:20:22    3   long.   I know this trial has gone longer than I told you I

02:20:27    4   thought it would go when you appeared for jury selection.

02:20:30    5   But if you would do me that personal honor, I would

02:20:33    6   appreciate it.

02:20:35    7            I have suspended that practice through most of

02:20:40    8   last year because of the pandemic.        But, thankfully, I've

02:20:44    9   had the vaccine, and I have a mask, and if you don't mind,

02:20:48   10   I'd like to come in and at a reasonable distance at least

02:20:52   11   tell you personally how much the Court and the Court staff

02:20:55   12   and these officers of the court, the lawyers on both sides

02:20:58   13   of the case, appreciate what you've done.

02:21:02   14            Because all of us recognize that we could not

02:21:08   15   function and we could not do what the law and the

02:21:10   16   Constitution require us to do without ordinary citizens who

02:21:15   17   step forward, are responsible, and present themselves to

02:21:21   18   serve and do serve as jurors in a trial like this.            You are

02:21:25   19   an absolutely indispensable part of the process, and you've

02:21:28   20   made a very real and personal sacrifice to serve on this

02:21:31   21   jury.   And I think that's worthy of a personal and a direct

02:21:36   22   word of thanks.

02:21:37   23            So if you don't mind and if you would do me that

02:21:41   24   privilege without me keeping you very long at all, I'd ask

02:21:44   25   that you do that.
   Case 2:19-cv-00152-JRG Document 354 Filed 03/08/21 Page 118 of 118 PageID #: 16362
                                                                                    965



02:21:45    1              And if, ladies and gentlemen, you would meet me in

02:21:49    2   the court -- in the jury room, I'll be there in just a

02:21:52    3   second to thank you and then let you be on your way.

02:21:55    4              The jury is excused to the jury room.

02:21:58    5              COURT SECURITY OFFICER:     All rise.

02:21:59    6              (Jury out.)

02:21:59    7              THE COURT:    Counsel, that completes the trial of

02:22:34    8   this case.    You are excused.

02:22:36    9              COURT SECURITY OFFICER:     All rise.

02:22:40   10              (Court adjourned.)

           11

           12                              CERTIFICATION

           13

           14              I HEREBY CERTIFY that the foregoing is a true and

           15   correct transcript from the stenographic notes of the

           16   proceedings in the above-entitled matter to the best of my

           17   ability.

           18

           19

           20    /S/ Shelly Holmes                            3/8/2021
                SHELLY HOLMES, CSR, TCRR                      Date
           21   OFFICIAL REPORTER
                State of Texas No.: 7804
           22   Expiration Date: 10/31/2021

           23

           24

           25
